Exhibit 10.4

CONSTRUCTION LOAN AGREEMENT

THIS CONSTRUCTION LOAN AGREEMENT (the “Agreement”) is made effective as of the
15th day of November, 2013, by and among each lender from time to time a party
hereto (individually, a “Lender” and collectively the “Lenders”), REGIONS BANK,
an Alabama banking corporation (“Regions’), as Administrative Agent (as defined
below) and a Lender and GGT LMI CITY WALK GA, LLC, a Delaware limited liability
company (hereinafter referred to as “Borrower”).

R E C I T A L S:

A. Borrower has applied to Administrative Agent (as defined below) and Lenders
for a construction loan (the “Construction Loan” / the “Loan”) in the principal
amount of Thirty Two Million Four Hundred Seventy Three Thousand Four Hundred
Twenty Eight and 00/100 Dollars ($32,473,428.00) to be used by Borrower to
finance its construction of a 320 unit luxury apartment complex on certain real
property located in Fulton County, Georgia, as more particularly described on
Exhibit “A” attached hereto and as described in that certain Deed to Secure Debt
and Security Agreement of even date herewith (“Deed to Secure Debt”) securing
the Loan (the “Land”), together with the construction of associated amenities
and infrastructure (collectively the “Improvements”), in accordance with certain
plans and specifications to be prepared by the Architect (as hereinafter
defined) and reviewed by Administrative Agent (the Land, as described above, and
all Improvements, fixtures and personal property owned by Borrower now or
hereafter located on the Land are hereinafter collectively referred to as the
“Premises”).

B. Borrower, Administrative Agent and Lenders have negotiated the terms and
conditions of, and wish to enter into, this Agreement in order to set forth the
terms and conditions of the disbursement of the Loan to be made in accordance
herewith.

NOW, THEREFORE, in consideration of the Premises, and of the mutual covenants
and agreements set forth below, Borrower, Administrative Agent and Lenders agree
as follows:

1. DEFINITIONS. As used in this Agreement the terms listed below shall have the
following meanings unless otherwise required by the context:

(a) ADA Agreement: The Americans with Disabilities Act Certificate and
Indemnification Agreement of even date herewith by and among Borrower,
Guarantor, Administrative Agent and Lenders.

(b) Administrative Agent: Regions Bank, an Alabama banking corporation, in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.

(c) Administrative Agent’s Office: Administrative Agent’s address and, as
appropriate, account as set forth on the Schedule of Lenders, or such other
address or account as Administrative Agent hereafter may from time to time
notify Borrower and Lenders.



--------------------------------------------------------------------------------

(d) Administrative Agent’s Time: The time of day observed in the city where
Administrative Agent’s office is located.

(e) Advance: A disbursement by the Administrative Agent of a portion of the
proceeds of the Loan to provide funds for the payment of Loan Costs, the Land,
Hard Costs and Soft Costs as such costs are described in the “Use of Proceeds”
schedule attached hereto as Exhibit “B”.

(f) Agent-Related Persons: Administrative Agent, together with its affiliates,
and the officers, directors, employees, agents and attorneys-in-fact of such
persons and affiliates.

(g) Architect: The Preston Partnership, LLC, or any substitute architect
providing architectural and design services and approved by Administrative Agent
in writing in Administrative Agent’s reasonable discretion.

(h) Architect’s Contract: The contract between the Borrower and Architect for
architectural services performed in connection with the construction of the
Improvements.

(i) Assignment and Assumption: An Assignment and Assumption in form as set forth
on Exhibit “C”.

(j) Assignment of Permits, Final Plans and Specifications, Agreements,
Approvals, Trade Names, Fees, Deposits and Associated Documents: An Assignment
of Permits, Final Plans and Specifications, Agreements, Approvals, Trade Names,
Fees, Deposits and Associated Documents of even date herewith from Borrower
assigning to Administrative Agent, among other things, all contract rights,
sewer tap rights, utility commitments, licenses and agreements pertaining
directly or indirectly to the Land and the use thereof.

(k) Business Day: Any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where Administrative Agent’s Office (per the address
provided herein) is located.

(l) Collateral Assignment of Leases, Rents and Contract Rights: A Collateral
Assignment of Leases, Rents and Contract Rights of even date herewith from
Borrower assigning to Administrative Agent all of its right, title and interest
in and to all agreements for the leasing of the Premises or any part thereof,
and all rents, issues and profits derived or to be derived from the Premises,
and all contracts related to the Premises.

(m) Commitment: As to each Lender, its obligation to advance its Pro Rata Share
of the Loan in an aggregate principal amount not exceeding the amount set forth
opposite such Lender’s name on the Schedule of Lenders at any one time
outstanding, as such amount may be adjusted from time to time in accordance with
this Loan Agreement.

(n) Completion Date: August 15, 2015, subject to extension for Excusable Delay,
but in no event beyond the Maturity Date (as defined in the Note).

 

2



--------------------------------------------------------------------------------

(o) Construction Cost: The actual cost of labor, materials, demolition, land
improvements, utility installation, architectural and engineering services, and
other work to be performed and costs to be incurred in connection with the
construction and completion of the Improvements in accordance with the Final
Plans and this Agreement, not to exceed a total of $46,390,611.00 for the
Improvements, which amount is the total of all “Hard Costs”, “Soft Costs” and
“Loan Costs” described in the “Use of Proceeds” schedule for the Improvements,
attached hereto as Exhibit “B”.

(p) Contractor/General Contractor: LMICS, LLC, or a substitute contractor for
the Construction of the Improvements approved by Administrative Agent in
Administrative Agent’s reasonable discretion.

(q) Contractor’s Contract: The contract between the Borrower and Contractor for
construction services performed in connection with the construction of the
Improvements.

(r) Deed to Secure Debt: The Deed to Secure Debt and Security Agreement of even
date herewith from Borrower to Administrative Agent, securing, among other
things, that certain Promissory Note in the amount of Thirty Two Million Four
Hundred Seventy Three Thousand Four Hundred Twenty Eight and 00/100 Dollars
($32,473,428.00), and which is a valid first priority lien or security title on
all of Borrower’s estate, right, title and interest in and to the fee simple
title to the Land, all rents, leases and contract rights related thereto, and
all Improvements, fixtures, attached and unattached equipment, furnishings and
personal property owned by Borrower to be located on or used in connection with
the Land, and any replacement or additions thereof.

(s) Defaulting Lender: A Lender that fails to pay its Pro Rata Share of a
Payment Amount within five (5) Business Days after notice from Administrative
Agent, until such Lender cures such failure as permitted in this Loan Agreement.

(t) Defaulting Lender Amount: The Defaulting Lender’s Pro Rata Share of a
Payment Amount.

(u) Defaulting Lender Payment Amounts: A Defaulting Lender Amount plus interest
from the date such Defaulting Lender Amount was funded by Administrative Agent
and/or an Electing Lender, as applicable, to the date such amount is repaid to
Administrative Agent and/or such Electing Lender, as applicable, at the rate per
annum applicable to such Defaulting Lender Amount under the Loan.

(v) Effective Date: The date this Agreement is executed by the parties.

(w) Eligible Assignee: (a) a Lender; (b) an affiliate of a Lender controlled by
such Lender; (c) any commercial bank, savings bank, savings and loan association
or similar financial institution which (i) has total assets of Ten Billion
Dollars ($10,000,000,000) or more, (ii) is “well capitalized” within the meaning
of such term under the regulations promulgated under the auspices of the Federal
Deposit Insurance Corporation Improvement Act of 1991, (iii) in the reasonable
judgment of the Agent, is engaged in the business of lending money and extending
credit, and buying loans or participations in loans under credit facilities
substantially similar to those extended under this Agreement, and (iv) in the
reasonable judgment of the

 

3



--------------------------------------------------------------------------------

Agent, is operationally and procedurally able to meet the obligations of a
Lender hereunder to the same degree as a commercial bank; and (d) any other
person (other than a natural person) approved by the Administrative Agent, and,
unless an Event of Default has occurred and is continuing, Borrower (each such
approval not to be unreasonably withheld or delayed). Neither Borrower nor any
affiliate of Borrower shall be an Eligible Assignee.

(x) Engineer: Planners and Engineers Collaborative, Inc. or any substitute
engineer or any successor engineer approved by Administrative Agent in writing
in Administrative Agent’s reasonable discretion.

(y) Engineer’s Contract: The contract between Borrower and Engineer for
engineering services in connection with construction of the Improvements.

(z) Excusable Delay: A (i) delay caused by unusually adverse weather conditions
which have not been taken into account in the construction schedule, fire,
earthquake or other acts of God, strikes, lockouts, acts of public enemy, riots
or insurrections or any other unforeseen circumstances or events beyond the
control of Borrower (except financial circumstances or events or matters which
may be resolved by the payment of money), or (ii) a delay caused by
Administrative Agent’s failure to properly fund an Advance (provided that all
conditions precedent and requirements to such funding, as provided herein, have
been met), and as to which Borrower notifies Administrative Agent in writing
within five (5) Business Days after such occurrence; provided, however, no
Excusable Delay shall extend beyond the Maturity Date (as defined in the Note).

(aa) Federal Funds Rate: For any day, the rate per annum (rounded upwards to the
nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Regions Bank on such day on such transactions as
determined by Administrative Agent.

(bb) Final Plans / Plans: The plans and specifications for the construction of
the Improvements on the Land as prepared, signed and sealed by the Architect and
reviewed and initialed by Administrative Agent and all amendments and
modifications thereto as approved by Administrative Agent.

(cc) Financing Statements: The financing statements from Borrower to
Administrative Agent to perfect Administrative Agent’s security interest in the
personal property described in the Deed to Secure Debt.

(dd) Funding Date: the date on which an advance of Loan proceeds shall occur.

(ee) Guarantor: LENNAR CORPORATION, a Delaware corporation.

 

4



--------------------------------------------------------------------------------

(ff) Guaranty Agreements: The collective Guaranty Agreements of even date
herewith executed by Guarantor. It is expressly understood and agreed to between
the parties that the Guaranty is enforceable whether or not Administrative Agent
seeks recovery from any other guarantors and whether or not Administrative Agent
seeks recovery against the collateral securing this loan.

(gg) Improvements: All work accomplished on the Land in accordance with the
Final Plans, which Improvements shall consist of the construction of a 320 unit
luxury apartment complex.

(hh) Indebtedness: Any and all indebtedness to Administrative Agent, or Lenders
evidenced, governed or secured by, or arising under, any of the Loan Documents,
including the Loan.

(ii) Indemnified Liabilities: Any and all claims, actions, litigation, losses,
liabilities, obligations, liens, damages, penalties, demands, actions,
judgments, suits, proceedings, costs, expenses and disbursements (including
attorneys’ fees and expenses and experts’ fees and expenses) of any kind or
nature with respect to which the Borrower and/or Guarantor has under this Loan
Agreement or another Loan Document agreed to indemnify or defend Administrative
Agent or any Lender.

(jj) Initial Advance: At closing, Lenders will advance One Thousand and 00/100
Dollars ($1,000.00). Prior to any subsequent Advances, Borrower shall have
contributed all of its required equity in the amount of Thirteen Million Nine
Hundred Seventeen Thousand One Hundred Eight Three and No/100 Dollars
($13,917,183.00).

(kk) Inspector: The inspecting engineer or architect appointed or employed by
Administrative Agent from time to time in its reasonable discretion, the costs
of which shall be paid by the Borrower.

(ll) Limited Liability Company Agreement: That certain Limited Liability Company
Agreement of GGT LMI CITY WALK GA, LLC dated November 15, 2013.

(mm) Loan Documents: Any and all documents evidencing, securing, or executed in
connection with the Loan, including but not limited to the Letter of Credit.

(nn) Material Adverse Effect: A (a) material adverse change in, or a material
adverse effect upon, the Project, or the operations, business, properties,
liabilities (actual or contingent), condition (financial or otherwise) or
prospects of the Borrower or Guarantor that has a material impairment of the
ability of Borrower and/or Guarantor to perform its obligations under any Loan
Document to which it is a party; or (b) a material adverse effect upon the
legality, validity, binding effect or enforceability against Borrower and/or
Guarantor of any Loan Document to which it is a party.

(oo) Material Contract: Any contract or agreement for the performance of any
work or the supplying of any labor, materials or services for the design or
construction of the Improvements, which equals or exceeds $250,000.00 in total
price, and shall also include all concrete, steel, electrical, HVAC, and
plumbing subcontracts, without regard to the value of the

 

5



--------------------------------------------------------------------------------

contract. Notwithstanding the foregoing, Borrower shall provide Administrative
Agent copies of any and all Material Contracts within fifteen (15) days
following execution by the General Contractor or Borrower.

(pp) Note: Promissory Note of even date herewith from Borrower to the order of
Administrative Agent in the original principal amount of Thirty Two Million Four
Hundred Seventy Three Thousand Four Hundred Twenty Eight and 00/100 Dollars
($32,473,428.00), evidencing the Loan (the “Note”).

(qq) Obligations: all advances to, and debts, liabilities, obligations,
covenants and duties of, any party arising under or otherwise with respect to
any Loan Document, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising, including, without limitation, the Indebtedness, and
including interest and fees that accrue after the commencement by or against any
Loan Party or any affiliate thereof of any proceeding under any debtor relief
laws naming such party as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceedings.

(rr) Payment Amount: An advance of the Loan, an unreimbursed Administrative
Agent Advance, an unreimbursed Indemnified Liability, or any other amount that a
Lender is required to fund under this Loan Agreement.

(ss) Permitted Changes: Changes to the Final Plans or Improvements, provided the
cost of any single change or extra does not exceed $100,000.00 and the aggregate
amount of all such changes and extras (whether positive or negative) does not
exceed $250,000.00.

(tt) Permitted Encumbrances: Those encumbrances shown in the final title
insurance Policy (as defined hereafter), which have been previously approved by
Administrative Agent in writing in its sole and absolute discretion, and other
matters if, and only to the limited extent, expressly provided in the Loan
Documents.

(uu) Pro Rata Share: With respect to each Lender at any time, a fraction
expressed as a percentage, the numerator of which is the amount of the
Commitment of such Lender at such time and the denominator of which is the
amount of the Aggregate Commitments at such time or, if the Aggregate
Commitments have been terminated, a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is the total outstanding
amount of all Indebtedness held by such Lender at such time, and the denominator
of which is the total outstanding amount of all Indebtedness at such time. The
initial Pro Rata Share of each Lender named on the signature pages hereto is set
forth opposite the name of that Lender on the Schedule of Lenders.

(vv) Project: The acquisition of the Land, the construction of the Improvements,
and if applicable, the sales, leasing and operation of the Improvements.

(ww) Project Agreements: All agreements between (i) Borrower and the City of
Roswell, and/or the County of Fulton, and (ii) in excess of $100,000.00 between
Borrower and any other entity with which Borrower has a contractual agreement
concerning the development or entitlement of the Project.

 

6



--------------------------------------------------------------------------------

(xx) Required Lenders: As of any date of determination at least two Lenders
having at least sixty-six and two-thirds percent (66-2/3%) of the Aggregate
Commitments or, if the Aggregate Commitments have been terminated, at least two
Lenders holding in the aggregate at least sixty-six and two-thirds percent
(66-2/3%) of the total outstanding amount of all Indebtedness; provided that the
Commitment of, and the portion of the total outstanding amount of all
Indebtedness held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders; further provided, so long as there
is only one Lender, said Lender shall constitute the Required Lenders and the
requirement for two Lenders shall not be applicable.

(yy) Schedule of Lenders: The schedule of Lenders party to this Loan Agreement
as set forth on Exhibit “D”, as it may be modified from time to time in
accordance with this Loan Agreement.

(zz) Security Agreement and Collateral Assignment of General Construction
Contract, Architect’s and Engineer’s Agreements, Subcontracts, Plans and
Specifications, and Permits: A Security Agreement and Collateral Assignment of
General Construction Contract, Architect’s and Engineer’s Agreements,
Subcontracts, Plans and Specifications, and Permits of even date herewith from
Borrower assigning to Administrative Agent, among other things, all contract
rights, sewer tap rights, utility commitments, licenses, agreements and trade
names pertaining directly or indirectly to the Land and the development thereof,
the General Construction Contract, the Architect’s Contract, and the Engineer’s
Contract.

(aaa) Title Company: Fidelity National Title Insurance Company, or any other
title insurance company accepted by Administrative Agent in writing.

2. THE LOAN.

(a) Commitment to Lend and Construction Loan. Borrower agrees to borrow from
each Lender, and each Lender severally agrees to make advances of its Pro Rata
Share of the Loan proceeds to Borrower in amounts at any one time outstanding
not to exceed such Lender’s Pro Rata Share of the Loan and (except for
Administrative Agent with respect to Administrative Agent Advances), on the
terms and subject to the conditions set forth in this Agreement. Lenders shall
make Advances in accordance with the terms hereof, in an amount not to exceed
$32,473,428.00 to fund the Loan Costs and Construction Costs (collectively, the
“Costs”) allocated to the “Loan Proceeds” for the construction of the
Improvements as shown on the Use of Proceeds attached hereto as Exhibit “B”;
provided, however, in no event shall the aggregate principal amount disbursed by
Lenders exceed (a) the amount that results in a loan-to-value ratio for the
Premises greater than sixty-five percent (65%) on a stabilized basis, as
determined by reference to the appraisal report delivered to and accepted by
Administrative Agent in connection with the origination of the Loan, or (b) an
amount that results in a loan-to-cost ratio for the Premises greater than
seventy percent (70%) in accordance with the approved source and the Use of
Proceeds Schedule attached hereto as Exhibit “B”. The purpose of the Loan is to
make funds available to Borrower to enable Borrower to construct the
Improvements on the Premises. Lenders’ commitment to lend shall expire and
terminate automatically (a) if the Loan is prepaid in full; and (b) upon the
occurrence of a Default. The Loan is not revolving. Any amount repaid may not be
reborrowed.

 

7



--------------------------------------------------------------------------------

(b) Loan Term: The term for the Loan shall be for thirty-six (36) months,
commencing from the date of the closing and execution of the loan documentation.
Borrower may extend the Loan for two, twelve-month periods (each twelve-month
period, an “Extension Period”) after the expiration of the initial 36-month term
(the “Mini-Permanent Period”), upon written notice to Administrative Agent no
later than forty-five (45) days prior to the expiration of the term or the first
Extension Period, as the case may be, provided the following conditions are
satisfied prior to each Extension Period:

(i) No uncured Event of Default, or event with the passage of time which would
constitute an Event of Default, shall be continuing under the Note or any other
Loan Documents;

(ii) Administrative Agent shall have received from Borrower an extension fee in
the amount of one-quarter percent (1/4%) calculated on the outstanding principal
balance of the Loan at the time of each respective extension (which shall not be
applied to the outstanding principal balance of the Loan, but instead shall be
paid to Administrative Agent as partial consideration for each such extension),
and shall further pay any and all fees, costs and expenses, including reasonable
attorneys’ fees, recording costs, taxes and/or any other fees incurred by
Administrative Agent in reviewing the request for extension and/or documenting
same, or arising as a result of the extension.

(iii) All construction of all Improvements have been completed, lien-free (other
than Permitted Encumbrances, so long as no mechanics’ or materialmens’ liens or
any construction liens exist), in conformance with the Final Plans;

(iv) The Borrower shall meet the minimum Debt Service Coverage Ratios (the “Debt
Service Coverage Ratios”) for each Extension Period, to be tested as of the
commencement of each respective Extension Period and throughout the
Mini-Permanent Period, as described below; and

(v) Borrower shall provide, at its sole cost and expense, a date-down
endorsement to Administrative Agent’s title policy which reflects that
(a) Administrative Agent’s lien via the Deed to Secure Debt maintains its status
as a first lien on the Premises, (b) the real estate taxes for the Premises have
been paid (to the extent due), unless the same are being contested in good faith
by appropriate proceedings diligently conducted and Borrower has established and
is maintaining adequate reserves therefore and is otherwise in compliance with
the Loan Documents, (c) no new title matters have appeared of record to which
Administrative Agent has not consented, and (d) no liens, encumbrances, or lis
pendens have been filed against the Premises.

For purposes of subsection (b)(iv) of this Section, Borrower shall maintain the
following minimum Debt Service Coverage Ratios during each Extension Period:
(i) for the first Extension Period, the Project shall exhibit a Debt Service
Coverage Ratio of 1.10x, to be tested quarterly throughout the first Extension
Period based on the immediately trailing three (3) months; and (ii) for the
second Extension Period, the Project shall exhibit a Debt Service Coverage Ratio
of 1.25x, to be tested quarterly throughout the second Extension Period based on
the immediately trailing twelve (12) months.

 

8



--------------------------------------------------------------------------------

For purposes hereof, Debt Service Coverage Ratio is defined as Net Operating
Income (“NOI”) divided by Debt Service (“DS”). For purposes hereof, NOI shall be
calculated as the recurring Premises-related income collected for the previous
trailing 3-months or 12-months, as the case may be (provided above), less the
actual operating expenses for such period. DS shall be calculated as the
quarterly or annual debt payments, as the case may be, that would be paid based
upon a mortgage-style amortization schedule using (a) the outstanding principal
Loan balance (including any Advance(s)), (b) the greater of the actual interest
rate on the Note, six percent (6.0%), or the prevailing 10-year U.S. Treasury
note rate (as published in Administrative Agent’s local edition of The Wall
Street Journal) plus 2.50%, and (c) a thirty (30) year amortization period (for
the first Extension Period) and a twenty-nine (29) year amortization period (for
the second Extension Period).

Borrower shall take the Loan and expressly agrees to comply with and perform all
of the terms and conditions of this Agreement, the Note, the Deed to Secure
Debt, and the Loan Documents evidencing and securing the Loan. The Loan shall be
evidenced by the Note and secured by the Deed to Secure Debt and other Loan
Documents executed on or about even date herewith. Borrower acknowledges that
the payment terms will change from interest-only payments to principal plus
interest payments during any Mini-Permanent Period, as provided in the Note.

(c) Evidence of Debt. Amounts of the Loan made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loan made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of Administrative
Agent shall control in the absence of manifest error.

(d) Certain Provisions Regarding Administration of Syndicated Loan. The terms
and provisions set forth on Exhibit “E” attached hereto are by this reference
made a part hereof.

3. CONSTRUCTION OF IMPROVEMENTS.

(a) Commencement and Completion. Borrower shall commence construction of the
Improvements within sixty (60) days after Closing (or Administrative Agent’s and
Lenders’ obligations hereunder shall be terminated), and shall prosecute the
construction of the Improvements with diligence and continuity, in accordance
with all applicable laws and governmental requirements, the Final Plans and the
Loan Documents. Commencement of construction is defined as the date of
commencement of tree barricading and excavation for utilities and roads.
Borrower shall prosecute such construction with diligence and dispatch so

 

9



--------------------------------------------------------------------------------

that the Improvements, including, but not limited to, the main buildings,
parking, paving, landscaping, water and sewer lines, electrical lines and
telephone lines on the Land are fully complete and renovated in material
accordance with the Final Plans and ready for occupancy on or before the
Completion Date, free and clear of all liens or claims for materials, labor,
services, or other items furnished in the construction of the Improvements, and
in full compliance with all building, zoning and other applicable local, state
and federal ordinances and regulations. Completion shall be evidenced by a
Certificate of Completion from the Engineer and Architect, and by issuance of a
final Certificate of Occupancy, or its local equivalent, on all of the
Improvements, by all governmental authorities having jurisdiction. On or before
completion of the Improvements, Borrower shall also obtain the issuance of a
final title endorsement to Administrative Agent’s title policy evidencing such
lien-free completion. A complete set of the Final Plans shall have been
delivered to Administrative Agent, each page of which has been approved by the
Administrative Agent and the Borrower, on or prior to the date hereof. Borrower
shall not permit cessation of work for a period in excess of fifteen
(15) consecutive Business Days or thirty (30) non-consecutive Business Days,
except for Excusable Delays. Borrower shall promptly correct (a) any material
defect in the Improvements, (b) any material departure from the Final Plans, law
or governmental requirements, or (c) any encroachment by any Improvements or
structure on any building setback line, easement, property line or restricted
area (whether by removal of the encroachment, the receipt of an applicable
variance and/or easement).

(b) Compliance with and Changes to the Final Plans. No construction shall be
undertaken on the Premises except in substantial accordance with the Final
Plans. Borrower assumes full responsibility for the compliance of the Final
Plans and the Premises with all laws, governmental requirements and sound
building and engineering practices. Excepting Permitted Changes, no plans or
specifications, or any changes thereto, shall be included as part of the Final
Plans until approved by Administrative Agent, its Inspector, all applicable
governmental authorities, and all other parties required under the Loan
Documents. Without Administrative Agent’s prior written consent, Borrower shall
not change or modify the Final Plans, agree to any change order, or allow any
extras to any contractor or any subcontractor, except that Borrower may make
Permitted Changes if: (a) Borrower notifies Administrative Agent in writing of
the change or extra with appropriate supporting documentation and information;
(b) Borrower obtains the approval of the applicable contractor, Borrower’s
architect, all sureties, and all applicable counterparties; (c) the structural
integrity, quality and standard of workmanship of the Improvements is not
materially impaired by such change or extra; (d) no substantial change in
architectural appearance is effected by such change or extra.

(c) Right of Administrative Agent to Inspect. Administrative Agent, Inspector,
and any other agent or representative of Lenders shall have the right to enter
the Premises for the purpose of inspection of the construction and the
Improvements thereon at all reasonable times on reasonable prior notice and at
Administrative Agent’s sole risk and Inspector shall provide Administrative
Agent with periodic written reports at Borrower’s expense. During the
continuance of an Event of Default by Borrower under the terms of any of the
Loan Documents or this Agreement, Borrower shall use its best efforts to cause
all subcontractors to cooperate with Administrative Agent, Inspector, and such
agents and representatives in the exercise of their rights and performance of
their duties hereunder. This provision shall not impose on Administrative Agent
any obligation to inspect or to correct any defects discovered or to notify any
person with respect thereto.

 

10



--------------------------------------------------------------------------------

4. CONDITIONS TO ADMINISTRATIVE AGENT’S OBLIGATION TO CLOSE. The conditions
listed below are a condition precedent to any obligation of Administrative Agent
and Lenders, including, without limitation, any obligation to close the Loan,
and shall be complied with in form and substance reasonably satisfactory to
Administrative Agent prior to the closing of the Loan, except as may be
expressly provided below:

(a) Title Insurance: Borrower shall deliver to Administrative Agent an original
Title Commitment (the “Title Commitment”) for a Mortgagee Title Insurance Policy
(the “Policy”) issued by the Title Company, in the amount of the Note, showing
“Regions Bank, an Alabama banking corporation, and its successors and assigns”
as insured, which Title Commitment shall commit to insure (i) Administrative
Agent against loss or damage on account of mechanics liens upon the Premises,
(ii) that the Deed to Secure Debt is a valid first lien on the fee simple title
at the time of each Advance, and (iii) that title to the Land encumbered by the
Deed to Secure Debt is good and marketable and free and clear of all liens,
encumbrances, easements, exceptions, reservations and restrictions except for
those Permitted Encumbrances approved by Administrative Agent. Administrative
Agent shall be sent copies of all recorded exceptions and the title premium
invoice and will require notification from the Title Company of survey approval.
All standard exceptions shall be deleted from the Policy. If construction has
commenced, affirmative insurance as to mechanics liens shall be provided by the
Title Company, and an Insured Closing Letter shall be required. Additionally,
Reinsurance and Direct Access Agreement will be required if requested by
Administrative Agent.

(b) Survey: Borrower shall furnish to Administrative Agent a survey recently
dated, showing a legal description identical to that in the Title Commitment and
complying with the Administrative Agent’s requirements. The certification shall
be to the Administrative Agent, the Lenders, the Title Company, Foley & Lardner
LLP, and the Borrower. Borrower shall furnish the surveyor with a copy of the
Mortgagee Title Commitment and copies of all recorded title exceptions in order
that the Surveyor can locate all easements and other matters affecting the
property. Six (6) prints of the survey shall be required and they will be
included in the closing binders. Borrower shall deliver one (1) print of the
survey to the Title Company for its review and approval prior to closing the
Loan.

(c) Plans and Specifications: Borrower shall deliver to Administrative Agent the
Final Plans signed and sealed by all engineers and bearing evidence of the
approval of the appropriate governmental authorities prior to the closing of the
Loan, which must be acceptable to Administrative Agent in its reasonable
discretion prior to the first advance for Construction Costs. The Final Plans
should be delivered to the Administrative Agent, including a print of the
approved site plan and drainage plan. The Improvements shall be constructed in
accordance, in all material respects, with said Final Plans to be submitted to
Administrative Agent for approval.

(d) Contracts: Borrower shall deliver to Administrative Agent an executed copy
of the Contractor’s Contract, the Architect’s Contract, and the Engineer’s
Contract, and any amendments or change orders thereto.

 

11



--------------------------------------------------------------------------------

(e) Contractors’ License: Borrower shall deliver to Administrative Agent a copy
of the Contractor’s licenses, if any, which must be valid and current.

(f) Note: The Note shall be duly authorized, executed and delivered to
Administrative Agent.

(g) Deed to Secured Debt and Security Agreement: The Deed to Secured Debt shall
be duly authorized, executed, acknowledged, delivered to Administrative Agent,
and recorded, which shall be a valid first mortgage lien on the property set
forth therein.

(h) Guaranty Agreements: The Guaranty Agreements shall be duly authorized,
executed, and acknowledged by Guarantor, and delivered to Administrative Agent.

(i) Assignments: The Collateral Assignment of Leases, Rents and Contract Rights,
the Assignment of Permits, Final Plans and Specifications, Agreements,
Approvals, Trade Names, Fees, Deposits and Associated Documents and the Security
Agreement and Collateral Assignment of General Construction Contract,
Architect’s and Engineer’s Subcontracts, Plan and Specifications and Permits,
shall be duly authorized, executed, and acknowledged by Borrower, and delivered
to Administrative Agent.

(j) Budget/Plan Analysis: Borrower shall deliver to Administrative Agent a
budget/plan analysis performed by an engineer. The cost and design of the
Improvements must be reviewed and approved by a qualified third-party Inspector
prior to the first advance for construction costs to confirm that the costs to
complete the Improvements do not exceed $46,390,611.00. In addition, the
Inspector will be required to perform monthly site inspections, but not more
than once per calendar month, so long as: (i) there is no Event of Default,
(ii) there is no event which, with the passage of time or notice, would
constitute an Event of Default, and (iii) there is no more than one (1) draw
request per month. The Inspector will be chosen by Administrative Agent, but the
costs of the Inspector will be paid for by Borrower.

(k) Borrower’s Affidavit: An affidavit of Borrower shall be executed and
delivered to Administrative Agent certifying that no liens exist on the Premises
other than for taxes not yet due and payable and that no other parties are
entitled to possession except Borrower.

(l) Financing Statements: Administrative Agent may record and/or file such UCC
Financing Statements Administrative Agent may require to perfect its security
interest in the personal property described in the Deed to Secure Debt and the
Assignments.

(m) Notice of Commencement: The Notice of Commencement shall have been properly
executed, recorded and posted at the job site subsequent to the date of and the
time of recording of the Deed to Secure Debt, and prior to, but within thirty
(30) days of, the commencement of any work or construction on the Land (unless
otherwise specifically consented to in writing by Administrative Agent) and a
copy thereof furnished to Administrative Agent. The Notice of Commencement shall
designate Title Company and Administrative Agent as additional persons upon whom
notices shall be served.

 

12



--------------------------------------------------------------------------------

(n) Equity Funds: Borrower shall supply evidence satisfactory to Administrative
Agent of source and sufficiency of funds to complete construction of
Improvements in accordance with prior approved Final Plans. In addition,
Borrower shall provide at closing a minimum equity contribution of Thirteen
Million Nine Hundred Seventeen Thousand One Hundred Eight Three and No/100
Dollars ($13,917,183.00). Borrower shall supply invoices and canceled check as
evidence of equity funds already spent for the Premises, which evidence may be
including, without limitation, evidence of payment of the cost of the Land prior
to or at closing of the Loan as evidence of equity funds already spent for the
Premises. In the event the estimated cost of the Improvements exceeds the funds
allocated as “Loan Proceeds” on the Use of Proceeds attached hereto as
Exhibit “B” plus Borrower’s equity contribution, if any, Administrative Agent is
to receive evidence of additional equity expenditures; such evidence may be in
the form of paid bills and/or waivers of lien from subcontractors and suppliers.
There shall be at all times undisbursed funds sufficient to complete the
Improvements; otherwise, Administrative Agent has the option to require
expenditure of such additionally required funds by Borrower prior to any
subsequent disbursements by Administrative Agent.

(o) Insurance: From and after the date hereof until completion of construction
of the Improvements, Borrower shall maintain Builder’s Risk Insurance on the
Premises. The deductible for said insurance shall not exceed Fifty Thousand and
No/100 Dollars ($50,000.00). In addition, the Borrower shall obtain public
liability insurance naming Administrative Agent as an additional insured
insuring against all claims for personal or bodily injury, death, or property
damage occurring upon, in or about the Premises in an amount of not less than
One Million and No/100 Dollars ($1,000,000.00) single limit coverage and Two
Million and No/100 Dollars ($2,000,000.00) annual aggregate coverage; provided
such commercial general liability insurance may be satisfied by the issuance of
an Owners Contractors Protective Policy (in form and content acceptable to
Administrative Agent) insuring Borrower, the General Contractor and
Administrative Agent in the above stated amounts. The Borrower will keep all
buildings and improvements whether now standing on the Premises or hereafter
erected and all fixtures and personal property located in and on the Premises,
continuously insured in an amount no less than full insurable value, which
coverage shall insure the Premises against loss or damage by fire and by the
perils covered by extended coverage and against such other hazards as the
Administrative Agent, in its sole discretion, shall from time to time require,
for the benefit of the Administrative Agent. The Borrower shall also obtain the
following insurance (a) if applicable, worker’s compensation insurance coverage
which evidences Borrower’s compliance with all of the requirements of Georgia
law with respect to worker’s compensation insurance; (b) architect’s and
engineer’s liability insurance policy, to the extent such insurance is carried
by the Architect or Engineer; (c) if the Premises are located in an area
designated by the Federal Emergency Management Agency as a special flood hazard
area, flood insurance which shall be in an amount equal to the maximum limit of
coverage available with respect to the Premises under the Federal Flood
Insurance Program; provided, however, that flood insurance will not be required
on any portion of the Premises that is not located in a special flood hazard
area; (d) general liability insurance and workers compensation insurance from
the General Contractor through the Owners Contractors Protective Policy; and
(e) upon issuance of the certificate of occupancy for the Premises, Borrower
shall provide business interruption/rental income insurance against loss of
income in an amount of not less than one hundred percent (100%) of six
(6) months of rent for the Premises. All such insurance at all times will be in
an insurance company or companies in such amounts and with terms acceptable to
the Administrative Agent,

 

13



--------------------------------------------------------------------------------

with loss, if any, payable to the Administrative Agent as its interest may
appear, pursuant to a noncontributory mortgagee clause which shall be
satisfactory to the Administrative Agent and addressed to: Regions Bank, an
Alabama banking corporation, 1042 Main Street, Second Floor, Dunedin, Florida
34698, Attention: Commercial Loan Administration. All insurance policies
required hereunder shall provide that they will not be canceled or modified
without thirty (30) days prior written notice to the Administrative Agent. Upon
the issuance of such policies the Borrower will deliver to the Administrative
Agent certificates of insurance. Any policies furnished to the Administrative
Agent shall become its property in the event the Administrative Agent becomes
the owner of the Premises by foreclosure or otherwise (with the exception of any
blanket and/or umbrella policies issued to Administrative Agent. Subject to the
provisions of Section 1.4 of the Deed to Secure Debt, the Administrative Agent
is hereby authorized and empowered, at its option, to adjust or compromise any
loss under any insurance policies on the Premises, and to collect and receive
the proceeds from any such policy or policies.

(p) Contracts and Subcontracts: In addition to the requirements set forth
hereinabove, Borrower shall supply Administrative Agent with executed copies of
the contract with the General Contractor and all Material Contracts for all
labor, material and equipment to complete the land development and the
Improvements thereon. The General Contractor must be acceptable to
Administrative Agent in Administrative Agent’s reasonable discretion.
Administrative Agent hereby approves LMICS, LLC as the General Contractor. The
General Contractor shall also provide financial statements to Administrative
Agent for Administrative Agent’s approval in Administrative Agent’s reasonable
discretion.

(q) Appraisal: Administrative Agent must receive and approve a certified
appraisal of the Premises, the costs of which shall be paid by Borrower.

(r) Expenses: Borrower shall pay all those fees and charges due and payable or
ordered paid by Administrative Agent as provided herein under Paragraph 9 of
this Agreement entitled Expenses.

(s) Public Requirements: Borrower shall deliver to Administrative Agent:

(i) Prior to the first Advance for construction, all authorizations, building
permits, licenses and approvals, free of all contingencies, required by any
governmental authority for the construction of the Improvements and operation of
the Premises for the purposes contemplated herein in accordance with the Final
Plans.

(ii) Evidence satisfactory to Administrative Agent that all utilities (water,
electricity and telephone) and storm and sanitary sewer drainage and water
facilities and solid waste removal are or will be available to the Premises and
are adequate for and may be utilized by the Improvements erected or to be
erected on any portion thereof.

(iii) Prior to the first Advance for construction, evidence satisfactory to
Administrative Agent confirming that fire flow water supply is available at the
Premises and provides adequate water pressure for utilization by the
Improvements which will ultimately be erected on any portion thereof to provide
adequate fire protection for the Premises.

 

14



--------------------------------------------------------------------------------

(iv) Evidence satisfactory to the Administrative Agent that all roads necessary
for the full utilization of the Improvements for their intended purposes have
either been completed or the necessary rights of way therefor have either been
acquired by the appropriate governmental authorities or have been dedicated to
public use and accepted by such governmental authorities and that all necessary
steps have been taken by Borrower and such governmental authorities to assure
the complete construction and installation thereof.

(v) Verification from appropriate governmental authorities that the Premises is
zoned in accordance with the proposed use, that such zoning is consistent with
and permitted under the appropriate land use plan for the area, and that all
requirements for the development of the Premises as contemplated herein are
satisfied. A letter in form required by Administrative Agent shall be submitted
to Administrative Agent together with a certified copy of the zoning ordinance,
a certified copy of the zoning map, a copy of the preliminary site plan as
approved by the zoning department.

(vi) Copies of preliminary subdivision plats, restrictive covenants, plans of
developments, and all other documents required by the local zoning and
subdivision ordinances, and such other documents required by and satisfactory to
Administrative Agent; and evidence satisfactory to Administrative Agent and its
counsel that the Final Plans conform to all federal, state and local laws,
ordinances, rules and regulations regulating air and water pollution and land
use.

(vii) Evidence that all proposed construction shall be in full compliance in all
material respects with all rules and regulations of governmental authorities
having jurisdiction including but not limited to environmental and pollution
control and protection.

(t) Entity Documents:

(i) The following documents shall be required with respect to the Borrower:

(a) Certified copy of Borrower’s Certificate of Formation filed with the
Secretary of State of Delaware;

(b) Certified copy of Borrower’s Limited Liability Company Agreement;

(c) Current good standing certificate from the Secretary of the State of
Delaware and a current certificate that Borrower is authorized to do business in
Georgia from the Georgia Secretary of State; and

(d) Resolution of the members of Borrower authorizing the execution and delivery
of the Loan Documents and all other documents necessary or desirable, for the
consummation of the transaction contemplated herein.

 

15



--------------------------------------------------------------------------------

(ii) The following documents shall be required with respect to the Guarantor:

(a) Certified copy of Certificate of Incorporation filed with the Secretary of
State of Delaware;

(b) Certified copy of the Bylaws;

(c) Current good standing certificates from the State of Delaware; and

(d) Resolution of the directors of Guarantor authorizing the execution and
delivery of the Loan Documents and all other documents necessary or desirable,
for the consummation of the transaction contemplated herein.

(u) Opinion of Borrower’s and Guarantor’s Counsel: The Letter of Opinion of
Borrower’s and Guarantor’s counsel shall be acceptable to Administrative Agent
and Administrative Agent’s counsel.

(v) Easements and Agreements: Administrative Agent shall have received and
approved all necessary easements and agreements between the Premises and
adjacent properties and dedicated public rights of way, if necessary, in order
for the Premises to have adequate drainage, retention, utilities, parking,
access and ingress-egress.

(w) Tax I.D. Numbers: Tax Identification Numbers of Borrower and Guarantor shall
be provided to Administrative Agent.

(x) Financial Statements and Tax Returns: Current financial statements and tax
returns of Borrower and financial statements of Guarantor shall be delivered to
and approved by Administrative Agent.

(y) UCC-11 Searches: UCC-11 searches from the Secretary of State of Delaware on
Borrower and Guarantor may be obtained by Administrative Agent and
Administrative Agent’s counsel, in their sole discretion, at Borrower’s cost.
Copies of all items noted on the searches shall be furnished to Administrative
Agent at least three (3) days prior to closing of the Loan.

(z) Taxes: All taxes and assessments payable in connection with the Premises and
the Improvements are to be paid at the time of the closing of the Loan and
subsequent taxes and assessments must be paid when due. Paid ad valorem tax
receipts for the year 2012 shall be furnished to Administrative Agent prior to
the closing of the Loan, provided that if the Policy does not take exception for
2012 ad valorem taxes, this condition shall be deemed satisfied.

(aa) Satisfaction of Deeds to Secure Debt: Satisfaction of all existing deeds to
secure debt affecting the Premises, if any, will be required prior to the
closing of the Loan, provided that if the Title Company agrees to issue the
Policy without exception for any existing deeds to secure debt, this condition
shall be deemed satisfied.

 

16



--------------------------------------------------------------------------------

(bb) Liens: Administrative Agent shall receive evidence satisfactory to
Administrative Agent in Administrative Agent’s sole discretion that no liens
exist for work done prior to the closing of the Loan and that no rights exist
which could be deemed superior to Administrative Agent’s lien priority as a
first mortgagee or grantee under the Deed to Secure Debt.

(cc) Toxic Waste and Environmental Audits: Borrower shall provide to
Administrative Agent a Phase I Environmental Audit which must be acceptable to
Administrative Agent, otherwise Administrative Agent shall not be obligated to
close the Loan. Additionally, as a condition to closing the Loan, Borrower and
Guarantor shall execute and deliver an Environmental Indemnification Agreement
prepared by Administrative Agent which shall hold Administrative Agent and its
successors and assigns harmless in the event of present or future existence of
hazardous substances. It is expressly understood and agreed to between the
parties that such obligations under the Environmental Indemnification Agreement
are enforceable whether or not Administrative Agent seeks recovery against the
collateral securing the Loan.

(dd) Soil Test Report: A satisfactory soil test report shall be submitted to
Administrative Agent for its review and approval, which approval shall be in
Administrative Agent’s reasonable discretion.

(ee) Cost Breakdown: Borrower shall deliver to Administrative Agent a Cost
Breakdown and a Project Budget for the Improvements satisfactory to
Administrative Agent in its sole discretion.

(ff) Access: Borrower shall deliver to Administrative Agent evidence that access
to the Premises is provided by a publicly dedicated paved road appurtenant
thereto.

(gg) Fees: Borrower shall have paid Administrative Agent any remaining portion
of the loan origination fees for the Loan.

(hh) Premises Location: The location and quality of the Land where the Premises
shall be constructed with the Loan Proceeds must be acceptable to Administrative
Agent in its sole and absolute discretion.

(ii) Flood Certification: Administrative Agent, at Borrower’s expense, shall
obtain a flood certification from a third party and a signed notice to Borrower,
if applicable.

(jj) Loan Origination Fee. Borrower shall have paid to Administrative Agent a
nonrefundable loan origination fee in the amount of One Hundred Sixty Two
Thousand Three Hundred Sixty-Seven and 00/100 Dollars ($162,367.00) in
connection with the Loan (the “Origination Fee”). The parties recognize and
agree that the Origination Fee (i) was not and is not a charge for the use of
money, but rather a purchase of the right to secure a loan of money on the part
of Borrower; and (ii) was a material inducement for Administrative Agent to make
the Loan and for having Administrative Agent ready, willing and able to fund the
Loan in

 

17



--------------------------------------------------------------------------------

accordance with the terms of this Agreement. Borrower’s payment of the
Origination Fee to Administrative Agent is and shall be in addition to all other
payments (including without limitation principal and interest) now or hereafter
payable to Administrative Agent pursuant to the terms and conditions of the Note
and the other Loan Documents.

(kk) Other Documents: Borrower shall deliver to Administrative Agent such other
documents and information as Administrative Agent may reasonably require.

(ll) Representations and Warranties: The representations and warranties of
Borrower as set forth in this Agreement and the Loan Documents shall be true and
correct.

(mm) Standard Lease Form: Borrower shall have submitted and Administrative Agent
shall have pre-approved in writing (in Administrative Agent’s sole and absolute
discretion) the form and content of a standard lease agreement to be used for
all leases affected the Premises, which form shall include a subordination
provision (in form and content approved by Administrative Agent in its sole and
absolute discretion) for each tenant now or hereafter existing on the Premises.

(nn) Letter of Credit: Administrative Agent shall have received an Irrevocable
Standby Letter of Credit (the “Letter of Credit”) issued by Citibank, N.A. in an
amount no less than $2,435,507.00 and listing Regions Bank as sole beneficiary,
which shall be in form and content acceptable to Administrative Agent, and shall
be duly authorized, executed and delivered to Administrative Agent. The Letter
of Credit shall be issued for a term of no less than twelve months from the date
hereof, and shall carry an automatic extension clause. Borrower acknowledges and
covenants that the Letter of Credit shall secure the Note.

(oo) Tax Tracking Fee. If this Loan is secured by real estate and is for a
business or commercial purpose, Borrower agrees to pay Administrative Agent a
Tax Tracking Fee in the amount of $195.00. The Tax Tracking Fee will be paid to
Administrative Agent or withheld from the Loan proceeds at the closing of this
Loan. The Tax Tracking Fee will reimburse Administrative Agent for its cost of
verifying that property taxes due on the real estate securing this Loan are paid
during the term of this Loan. The Tax Tracking Fee will be charged for each
twelve month extension term, if the Loan is extended.

Upon the Closing of the Loan, Administrative Agent acknowledges that all
conditions in this Section 4 are satisfied or waived by Administrative Agent
unless otherwise provided pursuant to the Closing Agreement between Borrower and
Administrative Agent of even date herewith.

5. CONDITIONS TO EACH ADVANCE. Advances hereunder shall be made not more than
once a month, upon compliance with the following conditions in form and
substance satisfactory to Administrative Agent, in its reasonable discretion:

(a) No Default: The warranties and representations contained in this Agreement
are correct and true in all material respects, all the covenants, terms and
conditions of this Agreement remain satisfied, all conditions contained in
Paragraph 4 above have been satisfied in all material respects, and no Event of
Default (hereinafter defined), or circumstances or events which upon the lapse
of time, the giving of notice, or both, could become an Event of Default, has
occurred and is continuing as of the date of the Advance;

 

18



--------------------------------------------------------------------------------

(b) Request and Evidence of Construction and Payment: Ten (10) business days
prior to each Advance Borrower shall supply Administrative Agent and the
Inspector with Administrative Agent’s Draw Request Form(s), attached hereto as
Exhibit “G”, executed by Borrower for an Advance, which request shall set forth
the amount sought, shall constitute a covenant and affirmation of Borrower that
the warranties and representations in this Agreement are correct and true in all
material respects, that all the covenants, terms and conditions of this
Agreement are being complied with in all material respects, and that no Event of
Default has occurred and is continuing as of the date of the Advance. Each
request for an Advance shall be accompanied by a completed AIA Form G-702 and
G-703 with full cost breakdown. This Form must be executed by the Contractor and
must be notarized, and must be accompanied by such other evidence as may from
time to time be requested by Administrative Agent, including but not limited to,
applications, certificates and affidavits of Borrower, Inspector, Contractor,
Title Company and an independent inspector approved by Administrative Agent,
showing:

(i) The percentage of completion of the Improvements and the value of that
portion of the Improvements completed at that time.

(ii) Waiver of lien one month in arrears from all subcontractors and materialmen
indicating the dollar amount received from previous draw. All waivers are to be
in statutory form except for those waivers that Administrative Agent, in
Administrative Agent’s sole discretion, agrees to accept by virtue of an
endorsement on the check delivered to such persons.

(iii) Waiver of lien from Contractor for the total amount of the previous draw
and indicating that all outstanding claims for labor, materials and fixtures
through the date of the last Advance have been paid and liens therefor waived in
writing, except for non-paid claims approved by Administrative Agent.

(iv) Updated title endorsement to within seven (7) days, showing that there are
no liens outstanding against the Premises except for Administrative Agent’s lien
and security interest, other than Permitted Encumbrances.

(v) Written report from Inspector showing that all work prior to the date of the
request for an Advance has been done in a workmanlike manner by the Contractor
and all subcontractors, and in accordance with the Final Plans.

(vi) If applicable, that the payment and performance bonds required by
Administrative Agent pursuant to the terms of this Agreement are in full force
and effect.

(vii) For soft costs, copies of all bills or statements for expenses for which
the Advance is required.

(viii) That all change orders and extras required to be approved have been
approved in writing by Administrative Agent.

 

19



--------------------------------------------------------------------------------

(ix) That the amount of undisbursed Loan proceeds are sufficient to pay the cost
of completing the Improvements in accordance with the Final Plans.

(x) That each requisition of funds is to be used for the specific account for
which the requisition is made.

(xi) That funds requested to be disbursed are not for any other purpose or in
any other amount than as allocated on the Use of Proceeds attached hereto as
Exhibit “B”.

The request for an advance shall contain claims for labor and materials to the
date of the last inspection by Inspector and not for labor and materials
rendered thereafter. One time each month which date must be agreed to by
Administrative Agent and the Inspector, the Inspector will inspect the Premises
to determine the percentage of completion for purposes of the next request for
an Advance.

Disbursements shall be made by Administrative Agent, and Borrower shall comply
with all reasonable disbursing requirements of Administrative Agent.
Administrative Agent shall not be liable to Borrower or Contractor based upon
reallocation of the Loan Proceeds and disbursements of such Loan Proceeds and
Borrower and Contractor expressly waive any such claim against Administrative
Agent. In the event that savings in any line item of the Use of Proceed attached
hereto as Exhibit “B” is actually realized, and Administrative Agent receives
evidence of such savings reasonably satisfactory to Administrative Agent, then
such savings may be applied to any other line item of the Use of Proceeds,
provided that Borrower delivers written notice thereof to Administrative Agent
of such savings and provided that such reallocation shall not affect the
interest reserve line item, any taxes line item, or the Developer’s Fee line
item (positive or negative).

(c) On-Site Materials: Administrative Agent shall from time to time make, upon
the request of Borrower, advances for major materials (the “Materials”) which
are to be incorporated into the Improvements but which, at the time of the
advance, are stored at the Premises and are not yet affixed to or incorporated
into the Improvements, provided that:

(i) all conditions for an advance under this Agreement are satisfied;

(ii) the aggregate amount of all advances for On-Site Materials do not exceed
One Million and No/100 Dollars ($1,000,000.00);

(iii) the storer shall have agreed with Administrative Agent that Administrative
Agent and/or its Inspector may inspect the Materials at any time and shall have
further agreed not to permit the removal thereof without Administrative Agent’s
prior authorization, which authorization shall not be unreasonably withheld; and

(iv) Administrative Agent has received, in respect of each advance, invoices for
the full price of the Materials, and evidence that insurance policies (which
shall be provided by the General Contractor) as required pursuant to this
Agreement cover the Materials and are in full force and effect, which may be the
existing insurance policy if the existing policy does not have an exclusion for
on-site material.

 

20



--------------------------------------------------------------------------------

The approval of any such Certificate by Administrative Agent shall not
constitute an acceptance of the work and materials, nor be binding upon
Administrative Agent, except to the extent that the facts are so represented
when so approved. No advances shall be made for materials to be stored off-site,
except as otherwise provided herein.

(d) Subcontractors: Borrower shall supply Administrative Agent with a list of
all subcontractors engaged by the Contractor for all labor, materials and
equipment to complete the land development and the Improvements thereon together
with a brief description of the nature of work or materials being provided and
the contract price for each subcontractor.

(e) Title Insurance: Administrative Agent shall receive an endorsement to the
policy of title insurance updating the policy to the date of the current Advance
and increasing the insurance coverage to an amount equal to the sum of all prior
Advances and the current Advance, without additional exceptions or objections,
except those specifically approved in writing by Administrative Agent.

(f) Survey: Upon completion of the foundation, a foundation survey of the
Premises shall be furnished Administrative Agent showing the Improvements to be
constructed to be within lot lines and building setback lines, and also showing
easements, roads, etc. After completion of the foundation of any “new”
Improvements constructed by Borrower, an updated foundation survey shall be
furnished Administrative Agent if requested by Administrative Agent or Title
Company.

(g) Development Fee: The $1,391,718.00 “development fee” set forth in the Budget
may be paid to Borrower prior to the Completion Date based on equal monthly
installments for the first twenty-one (21) months of construction (without
taking into account contractor retainage).

(h) Equity: Before Administrative Agent makes any subsequent Advance of Loan
funds, Borrower shall provide a minimum equity contribution in the Premises of
Thirteen Million Nine Hundred Seventeen Thousand One Hundred Eight Three and
No/100 Dollars ($13,917,183.00). Borrower shall supply invoices and canceled
check as evidence of equity funds already spent for the Premises, which evidence
may be including, without limitation, evidence of payment of the cost of the
Land prior to or at closing of the Loan as evidence of equity funds already
spent for the Premises.

(i) Cost Savings: After Completion of Improvements and disbursement of the Final
Hard Cost Advance and retainages as provided in Section 7 herein, upon the
request of Borrower, and to the extent Loan funds are available, including
without limitation funds from any “contingency” categories, and so long as
Borrower has achieved a Debt Service Coverage Ratio of 1.25 for the trailing
three months based on the greater of the actual interest rate on the Note, six
percent (6.0%), or the prevailing 10-year U.S. Treasury note rate (as published
in Lender’s local edition of The Wall Street Journal) plus 2.50%, and a thirty
(30) year amortization period, Administrative Agent shall disburse such funds to
Borrower.

6. RIGHT TO WITHHOLD FUNDS: In addition to the right to require Equity Funds
hereunder, Administrative Agent may elect to withhold any Advance,
notwithstanding the

 

21



--------------------------------------------------------------------------------

substance of any report of the Inspector, Engineer or Architect, or any
documentation submitted to Administrative Agent in connection with a request for
an Advance, if Administrative Agent reasonably determines at any time that the
actual cost budget or progress of construction differs materially from that as
shown on the Use of Proceeds attached hereto as Exhibit “B” (as may be adjusted
pursuant to Section 5(b)), or that the percentage of progress of construction of
the Improvements differs materially from that as shown on the request for an
Advance for the period in question. Furthermore, if any instrument or document
submitted by Borrower in connection with any Advance request does not comply in
all respects, in the reasonable exercise of Administrative Agent’s discretion,
with the conditions and requirements of this Agreement then Administrative Agent
may amend, reduce or withhold funding of an Advance request, as Administrative
Agent, in its reasonable and timely discretion, shall deem proper under the
circumstances.

Borrower expressly acknowledges and agrees that any notice given by
Administrative Agent pursuant to this Agreement or any of the Loan Documents
shall be absolutely privileged and not a basis for any claims for slander,
libel, defamation or any such claim.

7. ADMINISTRATION OF ADVANCES AND PAYMENTS

(a) Payment of Advances.

(i) Following receipt of a Draw Request Form, Administrative Agent shall
promptly provide each Lender with a copy of the Draw Request Form in the form of
Exhibit “G”, the related AIA Document G-702 and G-703, the related written
certification by Borrower’s Architect and if available the related written
certification of the Construction Consultant. Administrative Agent shall notify
each Lender telephonically (with confirmation by facsimile) or by facsimile
(with confirmation by telephone) not later than 1:00 p.m. Administrative Agent’s
Time one (1) Business Day prior to the advance Funding Date of its Pro Rata
Share of the amount Administrative Agent has determined shall be advanced in
connection therewith (“Advance Amount”). In the case of an advance of the Loan,
each Lender shall make the funds for its Pro Rata Share of the Advance Amount
available to Administrative Agent not later than 11:00 a.m. Administrative
Agent’s Time on the Funding Date thereof. If all conditions precedent to
Administrative Agent’s obligations hereunder and to the Advance have been
performed to the reasonable satisfaction of Administrative Agent, and after
Administrative Agent’s receipt of the Advance Amount from Lenders,
Administrative Agent shall make proceeds of the Loan in an amount equal to the
Advance Amount (or, if less, such portion of the Advance Amount that shall have
been paid to Administrative Agent by Lenders in accordance with the terms
hereof) available to Borrower on the applicable Funding Date by advancing such
funds to Borrower in accordance with the provisions of Section 5. Administrative
Agent may retain ten percent (10%) of the amounts requisitioned for work
performed and materials furnished until at least 50% of the Improvements are
completed in accordance with the Plans, and thereafter Administrative Agent may
retain until completion five percent (5%) of the amounts requisitioned for work
performed and materials furnished, but there will be no retainage for soft costs
and the Developer’s Fee. Notwithstanding the foregoing, the amount so requested
shall not exceed the total amount of the Construction Cost (exclusive of soft

 

22



--------------------------------------------------------------------------------

costs included therein) multiplied by the percentage of completion then attained
less the aggregate of all amounts theretofore advanced. The proceeds of each
Advance hereunder shall be applied solely and exclusively to payment, or to
reimbursement of Borrower for payment, of the Construction Cost. Each Advance
shall be deemed to be an advance under the Note. Notwithstanding the foregoing,
Administrative Agent may apply any amounts due Borrower hereunder towards
satisfaction of any of the terms or conditions of this Agreement, and amounts so
applied shall be part of the Loan and shall be secured by the lien of the Deed
to Secure Debt, and, except as provided in Section 5(i) herein, all
disbursements from any “contingency” categories shall be made at Administrative
Agent’s sole and absolute discretion.

(ii) All payments by Borrower shall be made without condition or deduction for
any counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by Borrower hereunder shall be made to
Administrative Agent not later than 12:00 p.m. Administrative Agent’s Time on
the date specified herein. Administrative Agent shall promptly distribute to
each Lender, such funds as it may be entitled to receive hereunder, (i) on or
before 3:00 p.m. Administrative Agent’s Time on the day Administrative Agent
receives such funds, if Administrative Agent has received such funds on or
before 12:00 p.m. (Administrative Agent’s Time), or (ii) on or before 12:00 p.m.
Administrative Agent’s Time on the Business Day following the day Administrative
Agent receives such funds, if Administrative Agent receives such funds after
12:00 p.m. Administrative Agent’s Time.

(iii) Except as otherwise provided herein, all payments by Borrower or any
Lender shall be made to Administrative Agent at Administrative Agent’s Office
not later than the time for such type of payment specified in this Agreement.
All payments received after such time shall be deemed received on the next
succeeding Business Day. All payments shall be made in immediately available
funds in lawful money of the United States of America.

(iv) Upon satisfaction of any applicable terms and conditions set forth herein,
Administrative Agent shall promptly make any amounts received in accordance with
the prior subsection available in like funds received as follows: (i) if payable
to Borrower, in accordance with Section 5, except as otherwise specified herein,
and (ii) if payable to any Lender, by wire transfer to such Lender at the
address specified in the Schedule of Lenders.

 

23



--------------------------------------------------------------------------------

(v) Unless Borrower or any Lender has notified Administrative Agent, prior to
the date any payment is required to be made by it to Administrative Agent, that
Borrower or such Lender, as the case may be, will not make such payment,
Administrative Agent may assume that Borrower or such Lender, as the case may
be, has timely made such payment and may (but shall not be required to do so) in
reliance thereon, make available a corresponding amount to the person or entity
entitled thereto. If and to the extent that such payment was not in fact made to
Administrative Agent in immediately available funds, then:

1) if Borrower failed to make such payment, each Lender shall forthwith on
demand repay to Administrative Agent the portion of such assumed payment that
was made available to such Lender in immediately available funds, together with
interest thereon in respect of each day from and including the date such amount
was made available by Administrative Agent to such Lender to the date such
amount is repaid to Administrative Agent in immediately available funds at the
Federal Funds Rate from time to time in effect; and

2) if any Lender failed to make such payment, such Lender or, if applicable,
Electing Lender or Lenders shall forthwith on demand pay to Administrative Agent
the amount thereof in immediately available funds, together with interest
thereon for the period from the date such amount was made available by
Administrative Agent to Borrower to the date such amount is recovered by
Administrative Agent (the “Compensation Period”) at a rate per annum equal to
the interest rate applicable to such amount under the Loan. If such Lender pays
such amount to Administrative Agent, then such amount shall constitute such
Lender’s Pro Rata Share, included in the applicable Loan advance. If such Lender
does not pay such amount forthwith upon Administrative Agent’s demand therefor,
Administrative Agent may make a demand therefor upon Borrower, and the Borrower
shall pay such amount to Administrative Agent, together with interest thereon
for the Compensation Period at a rate per annum equal to the rate of interest
applicable to such amount under the Loan. Nothing herein shall be deemed to
relieve any Lender from its obligation to fulfill its Commitment or to prejudice
any rights which Administrative Agent or Borrower may have against any Lender as
a result of any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or to Borrower with respect
to any amount owing under this subsection shall be conclusive, absent manifest
error.

(vi) If any Lender makes available to the Administrative Agent funds for any
Loan advance to be made by such Lender as provided in the foregoing provisions
of this Section, and the funds are not advanced to Borrower or otherwise used to
satisfy any Obligations of such Lender hereunder, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
together with interest at the Federal Funds Rate.

(vii) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan advance in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan advance in any particular place or manner.

(b) Administrative Agent Advances.

(i) Administrative Agent is authorized, from time to time, in Administrative
Agent’s sole discretion to make, authorize or determine advances of the Loan, or
otherwise expend funds, on behalf of Lenders (“Administrative Agent Advances”),
(i) to pay any costs, fees and expenses as described in Section 9 herein,
(ii) when the applicable conditions precedent set forth in Sections 4 and 5 have
been satisfied

 

24



--------------------------------------------------------------------------------

to the extent required by Administrative Agent, and (iii) when Administrative
Agent deems necessary or desirable to preserve or protect the Loan collateral or
any portion thereof (including those with respect to property taxes, insurance
premiums, completion of construction, operation, management, improvements,
maintenance, repair, sale and disposition) (A) subject to Exhibit “E-5”, after
the occurrence of a Default, and (B) subject to Exhibit “E-10”, after
acquisition of all or a portion of the Loan collateral by foreclosure or
otherwise.

(ii) Administrative Agent Advances shall constitute obligatory advances of
Lenders under this Agreement, shall be repayable on demand and secured by the
Loan collateral, and if unpaid by Lenders as set forth below shall bear interest
at the rate applicable to such amount under the Loan or if no longer applicable,
at the Federal Funds Rate. Administrative Agent shall notify each Lender in
writing of each Administrative Agent Advance. Upon receipt of notice from
Administrative Agent of its making of an Administrative Agent Advance, each
Lender shall make the amount of such Lender’s Pro Rata Share of the outstanding
principal amount of the Administrative Agent Advance available to Administrative
Agent, in same day funds, to such account of Administrative Agent as
Administrative Agent may designate, (i) on or before 3:00 p.m. (Administrative
Agent’s Time) on the day Administrative Agent provides Lenders with notice of
the making of such Administrative Agent Advance if Administrative Agent provides
such notice on or before 12:00 p.m. (Administrative Agent’s Time), or (ii) on or
before 12:00 p.m. on the Business Day immediately following the day
Administrative Agent provides Lenders with notice of the making of such advance
if Administrative Agent provides notice after 12:00 p.m. (Administrative Agent’s
Time).

(c) Defaulting Lender.

(i) Notice and Cure of Lender Default; Election Period; Electing Lenders.
Administrative Agent shall notify (such notice being referred to as the “Default
Notice”) Borrower (for Loan advances) and each non-Defaulting Lender if any
Lender is a Defaulting Lender. Each non-Defaulting Lender shall have the right,
but in no event or under any circumstance the obligation, to fund such
Defaulting Lender Amount, provided that, within twenty (20) days after the date
of the Default Notice (the “Election Period”), such non-Defaulting Lender or
Lenders (each such Lender, an “Electing Lender”) irrevocably commit(s) by notice
in writing (an “Election Notice”) to Administrative Agent, the other Lenders and
Borrower to fund the Defaulting Lender Amount. If Administrative Agent receives
more than one Election Notice within the Election Period, then the commitment to
fund the Defaulting Lender Amount shall be apportioned pro rata among the
Electing Lenders in the proportion that the amount of each such Electing
Lender’s Commitment bears to the total Commitments of all Electing Lenders. If
the Defaulting Lender fails to pay the Defaulting Lender Payment Amount within
the Election Period, the Electing Lender or Lenders, as applicable, shall be
automatically obligated to fund the Defaulting Lender Amount (and Defaulting
Lender shall no longer be entitled to fund such Defaulting Lender Amount) within
three (3) Business Days after such notice to Administrative Agent for
reimbursement to Administrative Agent or payment to Borrower as applicable.
Notwithstanding anything to the contrary contained herein, if Administrative
Agent has funded the Defaulting Lender Amount, Administrative Agent shall be
entitled to reimbursement for its portion of the Defaulting Lender Payment
Amount pursuant to Exhibit “E-11”.

 

25



--------------------------------------------------------------------------------

(ii) Removal of Rights; Indemnity. Administrative Agent shall not be obligated
to transfer to a Defaulting Lender any payments made by or on behalf of Borrower
to Administrative Agent for the Defaulting Lender’s benefit; nor shall a
Defaulting Lender be entitled to the sharing of any payments hereunder or under
any Note until all Defaulting Lender Payment Amounts are paid in full.
Administrative Agent shall hold all such payments received or retained by it for
the account of such Defaulting Lender; Amounts payable to a Defaulting Lender
shall be paid by Administrative Agent to reimburse Administrative Agent and any
Electing Lender pro rata for all Defaulting Lender Payment Amounts. Solely for
the purposes of voting or consenting to matters with respect to the Loan
Documents, a Defaulting Lender shall be deemed not to be a “Lender” and such
Defaulting Lender’s Commitment shall be deemed to be zero. A Defaulting Lender
shall have no right to participate in any discussions among and/or decisions by
Lenders hereunder and/or under the other Loan Documents. Further, any Defaulting
Lender shall be bound by any amendment to, or waiver of, any provision of, or
any action taken or omitted to be taken by Administrative Agent and/or the
non-Defaulting Lenders under, any Loan Document which is made subsequent to the
Defaulting Lender’s becoming a Defaulting Lender. This Section shall remain
effective with respect to a Defaulting Lender until such time as the Defaulting
Lender shall no longer be in default of any of its obligations under this
Agreement by curing such default by payment of all Defaulting Lender Payment
Amounts (i) within the Election Period, or (ii) after the Election Period with
the consent of the non-Defaulting Lenders. Such Defaulting Lender nonetheless
shall be bound by any amendment to or waiver of any provision of, or any action
taken or omitted to be taken by Administrative Agent and/or the non-Defaulting
Lenders under any Loan Document which is made subsequent to that Lender’s
becoming a Defaulting Lender and prior to such cure or waiver. The operation of
this subsection or the subsection above alone shall not be construed to increase
or otherwise affect the Commitment of any non-Defaulting Lender, or relieve or
excuse the performance by Borrower of their duties and obligations hereunder or
under any of the other Loan Documents. Furthermore, nothing contained in this
Section shall release or in any way limit a Defaulting Lender’s obligations as a
Lender hereunder and/or under any other of the Loan Documents. Further, a
Defaulting Lender shall indemnify and hold harmless Administrative Agent and
each of the non-Defaulting Lenders from any claim, loss, or costs incurred by
Administrative Agent and/or the non-Defaulting Lenders as a result of a
Defaulting Lender’s failure to comply with the requirements of this Agreement,
including, without limitation, any and all additional losses, damages, costs and
expenses (including, without limitation, attorneys’ fees) incurred by
Administrative Agent and any non-Defaulting Lender as a result of and/or in
connection with (i) a non-Defaulting Lender’s acting as an Electing Lender,
(ii) any enforcement action brought by Administrative Agent or a non-Defaulting
Lender against a Defaulting Lender, and (iii) any action brought against
Administrative Agent and/or Lenders. The indemnification provided above shall
survive any termination of this Agreement.

(iii) Commitment Adjustments. In connection with the adjustment of the amounts
of the Loan Commitments of the Defaulting Lender and Electing Lender(s)

 

26



--------------------------------------------------------------------------------

upon the expiration of the Election Period as aforesaid, Borrower,
Administrative Agent and Lenders shall execute such modifications to the Loan
Documents as shall, in the reasonable judgment of Administrative Agent, be
necessary or desirable in connection with the adjustment of the amounts of
Commitments in accordance with the foregoing provisions of this Section. For the
purpose of voting or consenting to matters with respect to the Loan Documents
such modifications shall also reflect the removal of voting rights of the
Defaulting Lender and increase in voting rights of Electing Lenders to the
extent an Electing Lender has funded the Defaulting Lender Amount. In connection
with such adjustments, Defaulting Lenders shall execute and deliver an
Assignment and Assumption covering that Lender’s Commitment and otherwise comply
with Exhibit “E-12”. If a Lender refuses to execute and deliver such Assignment
and Assumption or otherwise comply with Exhibit “E-12”, such Lender hereby
appoints Administrative Agent to do so on such Lender’s behalf. Administrative
Agent shall distribute an amended Schedule of Lenders, which shall thereafter be
incorporated into this Agreement, to reflect such adjustments. However, all such
Defaulting Lender Amounts funded by Administrative Agent or Electing Lenders
shall continue to be Defaulting Lender Amounts of the Defaulting Lender pursuant
to its obligations under this Agreement.

(iv) No Election. In the event that no Lender elects to commit to fund the
Defaulting Lender Amount within the Election Period, Administrative Agent shall,
upon the expiration of the Election Period, so notify Borrower and each Lender.

(d) Several Obligations; No Liability, No Release. Notwithstanding that certain
of the Loan Documents now or hereafter may have been or will be executed only by
or in favor of Administrative Agent in its capacity as such, and not by or in
favor of Lenders, any and all obligations on the part of Administrative Agent
(if any) to make any advances of the Loan or reimbursements for other Payment
Amounts shall constitute the several (and not joint) obligations of the
respective Lenders on a ratable basis, according to their respective Pro Rata
Shares. Except as may be specifically provided in this Agreement, no Lenders
shall have any liability for the acts of any other Lenders. No Lenders shall be
responsible to Borrower or any other person for any failure by any other Lenders
to fulfill its obligations to make advances of the Loan or reimbursements for
other Payment Amounts, nor to take any other action on its behalf hereunder or
in connection with the financing contemplated herein. The failure of any Lender
to pay to Administrative Agent its Pro Rata Share of a Payment Amount shall not
relieve any other Lender of any obligation hereunder to pay to Administrative
Agent its Pro Rata Share of such Payment Amounts as and when required herein,
but no Lender shall be responsible for the failure of any other Lender to so
fund its Pro Rata Share of the Payment Amount. In furtherance of the foregoing,
Lenders shall comply with their obligation to pay Administrative Agent their Pro
Rata Share of such Payment Amounts regardless of (i) the occurrence of any
Default hereunder or under any Loan Document; (ii) any failure of consideration,
absence of consideration, misrepresentation, fraud, or any other event, failure,
deficiency, breach or irregularity of any nature whatsoever in the Loan
Documents; or (iii) any bankruptcy, insolvency or other like event with regard
to Borrower or a Guarantor. The obligation of Lenders to pay such Payment
Amounts are in all regards independent of any claims between Administrative
Agent and any Lender.

 

27



--------------------------------------------------------------------------------

(e) Replacement of Lenders. If any Lender is a Defaulting Lender, Borrower may,
upon notice to such Defaulting Lender and with the consent of Administrative
Agent, which may be granted or withheld in Administrative Agent’s sole and
absolute discretion, replace such Defaulting Lender by causing such Defaulting
Lender to assign its Commitment with the payment of any assignment fee by the
replaced Lender to one or more other lenders or Eligible Assignees acceptable to
Borrower and the Administrative Agent. Borrower shall or shall cause the
replacement lender to (subject to the provisions of Sections 7(b) and
(c) providing for payment of all Defaulting Lender Payment Amounts to
Administrative Agent and/or Electing Lenders, as applicable, prior to payment of
amounts due to a Defaulting Lender), (y) pay in full of all principal, interest,
fees and other amounts owing to such Defaulting Lender through the date of
replacement, and (z) provide a release of such Defaulting Lender from its
obligations under the Loan Documents. Any Defaulting Lender being replaced shall
execute and deliver an Assignment and Assumption covering that Defaulting
Lender’s Commitment and otherwise comply with Exhibit “E-12”. If a Defaulting
Lender being replaced refuses to execute and deliver such Assignment and
Assumption or otherwise comply with Exhibit “E-12”, such Defaulting Lender
hereby appoints Administrative Agent to do so on such Defaulting Lender’s
behalf. Administrative Agent shall distribute an amended Schedule of Lenders,
which shall thereafter be incorporated into this Agreement, to reflect
adjustments to Lenders and their Commitments.

8. FINAL HARD COST ADVANCE. When the Improvements have been completed, Borrower
shall supply Administrative Agent with the following documents in addition to
satisfying all of the conditions and supplying all of the documents required
under Section 5 prior to payment of the Final Hard Cost Advance and retainage
held by Administrative Agent:

(a) Contractor/Owner’s Final Affidavit as to payment and release of liens for
all lienors named therein;

(b) A certified final, as-built survey of the Premises, acceptable to
Administrative Agent and Title Company showing the Improvements as completed to
be within the lot lines and building setback lines, and also showing easements,
roads, curb cuts, and any other matters requested by Administrative Agent;

(c) Certificates from the Borrower, Architect, Engineer and Inspector that the
Improvements have been completed substantially in accordance with the Final
Plans, in a good and workmanlike manner, and in substantial accordance with all
laws, ordinances, rules and regulations of all governmental authorities having,
or purporting to have, jurisdiction over the Premises;

(d) Final Lien Waivers from all major subcontractors in form and substance
reasonably satisfactory to Administrative Agent and the Title Company, major
subcontractors being defined as those subcontractors having contracts with the
Borrower of at least One Hundred Thousand and No/100 Dollars ($100,000.00);

 

28



--------------------------------------------------------------------------------

(e) Final Lien Waivers from all materialmen, laborers, contractors and
subcontractors who supplied the Statutory Notice to Owner in form and substance
reasonably satisfactory to Administrative Agent and the Title Company;

(f) An endorsement to Administrative Agent’s policy of title insurance
containing no exceptions unacceptable to the Administrative Agent, issued by
Title Company in the name of Administrative Agent in the amount of the Note;

(g) A photocopy of the executed Final Certificate(s) of Occupancy for the whole
Premises issued by the appropriate official of the jurisdiction in which the
Premises are located, and any other governmental certificates necessary to
evidence that the completed Improvements comply with all zoning and land use
ordinances and building regulations;

(h) Certificates of fire, lightning and extended coverage insurance, and such
other types of insurance as may be required by Administrative Agent in such
amounts and containing such terms as required in the Deed to Secure Debt or as
otherwise required by Administrative Agent, endorsed to show the interests of
Administrative Agent and in form and substance and written by companies
satisfactory to Administrative Agent; and

(i) All other instruments and documents reasonably required by Administrative
Agent.

9. EXPENSES: Borrower shall pay all reasonable fees and charges incurred by
Administrative Agent in the procuring and making of the Loan and all other
reasonable expenses incurred by Administrative Agent during the term of the
Loan, including without limitation Title Company’s fees and premiums, charges
for examination of title to the Premises, expenses of surveys, documentary stamp
taxes, intangible taxes, recording expenses, fees of the Inspector and
disbursing agent, and the fees of the attorneys for Administrative Agent. The
Borrower shall also pay any and all insurance premiums, taxes, assessments,
water rates, sewer rates and other charges, liens and encumbrances upon the
Premises, any other expenses shown on Exhibit “B” attached hereto, and any other
amounts necessary for the payment of the cost of the Improvements, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and Borrower has established and is maintaining adequate reserves
therefore and is otherwise complying with the Loan Documents. Such amounts,
unless sooner paid, shall be paid from time to time as Administrative Agent
shall request either to the person to whom such payments are due or to
Administrative Agent if Administrative Agent has paid the same, or
Administrative Agent may, at its option, deduct from any Advance any amounts
necessary for the payment of these items, and apply such amounts in making such
payments, and all sums so applied shall be deemed Advances under this Agreement.

10. EQUITY FUNDS: Whenever it shall appear to Administrative Agent that the
remaining proceeds of the Loan to be disbursed and remaining Equity Funds, if
any, will be insufficient to pay the remaining portion of the Construction Cost
not already paid and to otherwise complete construction of the Improvements in
accordance with the Final Plans, Administrative Agent may require Borrower to
make additional equity expenditures and provide evidence of the same in the form
of paid bills and/or waivers of lien from subcontractors and suppliers;
otherwise, Administrative Agent has the option to require expenditure of such

 

29



--------------------------------------------------------------------------------

additionally required funds by Borrower prior to any subsequent disbursements by
Administrative Agent. Borrower hereby covenants and agrees to make such
additional equity expenditures upon Administrative Agent’s request.

11. INTEREST RESERVE: A portion of the “Loan Proceeds” shown on Exhibit “B”
hereto consists of “Interest Reserve” as part of the “Soft Costs” and Borrower
agrees that such sum has been allocated by Administrative Agent to an “Interest
Reserve Account”. As an accommodation to Borrower and provided no Event of
Default has occurred and is continuing, Administrative Agent shall fund the
interest due on the Note from the Interest Reserve Account for the account of
Borrower, by Administrative Agent’s bookkeeping entries. Provided, however, that
if Administrative Agent fails to fund the interest due on the Note, then
Borrower shall still be responsible for payment of each monthly interest payment
in full. Upon disbursement of funds from the Interest Reserve Account, the
amount disbursed shall be added to the outstanding principal sum of the Loan and
shall bear interest at the rate set forth in the Note. When and if such Interest
Reserve Account is depleted, then and in such event all monthly interest
payments shall be paid by Borrower, regardless of whether the Premises is
producing income. Establishment of an Interest Reserve Account shall in no way
relieve Borrower of its obligation to pay interest under the Note in the event
Administrative Agent shall so require in its sole and absolute discretion.
Notwithstanding any other provision contained in this Agreement to the contrary,
Administrative Agent shall not be required to fund any sums of the Interest
Reserve Account if an Event of Default has occurred and is continuing. Borrower
agrees that at Administrative Agent’s request, Borrower will be required to
apply net income generated by the property or other sources to pay interest, if
in the Administrative Agent’s reasonable discretion there are, at any time prior
to completion of the Improvements and issuance of a Final Certificate of
Occupancy, insufficient funds remaining in the Interest Reserve Account to fully
cover projected interest costs prior to completion of the Improvements and
issuance of a Final Certificate of Occupancy. Notwithstanding the foregoing,
nothing in this Agreement shall be construed to contravene any of Administrative
Agent’s rights under the Collateral Assignment of Leases, Rents and Contract
Rights.

At such time as the Premises achieves a Debt Service Coverage Ratio of 1.0x for
three (3) consecutive months (as defined in the Debt Service Coverage Ratio
calculation set forth in Exhibit “H”), Administrative Agent shall not be
required to fund any sums of the Interest Reserve Account. Notwithstanding the
foregoing, if at any time and from time to time the Debt Service Coverage Ratio
falls below 1.0x, then the funds in the Interest Reserve Account will be
available for draws in accordance with the terms hereof until such time as the
Premises achieves a Debt Service Coverage Ratio of 1.0x for three
(3) consecutive months.

12. WARRANTIES AND REPRESENTATIONS OF BORROWER. Borrower represents and warrants
(which representations and warranties shall be deemed continuing) as follows:

(a) Organization Status. Borrower is (i) duly organized or incorporated under
the laws of the state of its creation and (ii) in good standing under the laws
of the state of its creation;

 

30



--------------------------------------------------------------------------------

(b) Construction and Compliance with Laws. All construction, if any, heretofore
performed on the Improvements has been performed in accordance with the Final
Plans as approved by Administrative Agent; and to Borrower’s knowledge there are
no structural defects in the Improvements and no violation of any applicable
zoning, building or any other local, state or federal laws, ordinances and
regulations existing with respect to the anticipated use and construction
thereof; and Borrower has obtained or will obtain all licenses, permits and
approvals required by all local, state and federal agencies regulating such
construction and use; and Borrower is in compliance with all laws, regulations,
ordinances and orders of all Governmental Authorities, in each case except for
non-compliance that would not have a Material Adverse Effect;

(c) Financial Statements. The financial statements of Borrower and Guarantor
heretofore delivered to Administrative Agent fairly present in accordance with
GAAP the respective financial conditions of the subjects thereof as of the
respective dates thereof, and no Material Adverse Effect has occurred in the
financial conditions reflected therein since the respective dates thereof and no
additional secured borrowings with respect to the Premises have been made by
Borrower since the date thereof other than the borrowing contemplated hereby or
approved by Administrative Agent;

(d) Authority to Enter into Loan Documents. The Borrower has full authority to
enter into the Loan Documents and consummate the transactions contemplated
hereby, and the facts and matters expressed or implied in the opinions of its
legal counsel are true and correct;

(e) Validity of Loan Documents. The Loan Documents have been approved by those
persons having proper authority, and to the best of Borrower’s knowledge are in
all respects legal, valid and binding according to their terms;

(f) Priority of Lien on Personalty. No chattel mortgage, deed to secure debt,
bill of sale, security agreement, financing statement or other title retention
agreement (except those executed in favor of Administrative Agent) has been or
will be executed with respect to any personal property, chattel or fixture used
in conjunction with the construction, operation or maintenance of the
Improvements owned by Borrower as described in the Financing Statement;

(g) Conflicting Transactions of Borrower. The consummation of the transaction
hereby contemplated and the performance of the obligations of Borrower or any
Guarantor under and by virtue of the Loan Documents will not result in any
breach of, or constitute a default under, any lease, bank loan or credit
agreement, or other instrument to which Borrower or any Guarantor is a party or
by which they may be bound or affected;

(h) Pending Litigation. There are no actions, suits or proceedings pending
against Borrower or the Premises or, to the knowledge of Borrower, circumstances
which could lead to such action, suits or proceedings against or affecting
Borrower or the Premises, or involving the validity or enforceability of any of
the Loan Documents, before or by any government authority, and to Borrower’s
knowledge it is not in default with respect to any order, writ, injunction,
decree or demand of any court or any governmental authority;

 

31



--------------------------------------------------------------------------------

(i) Availability of Utilities. All utility services necessary for the
construction of the Improvements and the operation thereof for their intended
purpose are or will be available at the boundaries of the Premises, including
water supply, storm and sanitary sewer facilities, and gas, electric, telephone
and solid waste facilities, and Borrower has obtained or will obtain all
necessary permits and permissions required from governmental authorities for
unrestricted access to and use of such services in connection with the
construction and use of the Improvements;

(j) Condition of Premises. The Premises are not now damaged or injured as a
result of any fire, explosion, accident, flood or other casualty, and there are
no soil conditions which would interfere with the construction of the
Improvements;

(k) Construction Contract. Borrower (including any officer or partner of
Borrower) has not made any contract or arrangement of any kind the performance
of which by the other party thereto would give rise to a lien on the Premises,
except for the General Contract, the Architect’s Contract and the Engineer’s
Contract. There have been no amendments or modifications to the General Contract
or any other contract approved by Administrative Agent, there is in existence no
default or grounds for default thereunder; and the General Contract is in full
force and effect;

(l) Availability of Roads. All roads necessary for the full utilization of the
Improvements for their intended purposes have either been completed or the
necessary rights of way therefor have either been acquired by the appropriate
local authorities or have been dedicated to public use and accepted by such
local authorities and all necessary steps have been taken by Borrower and such
local authorities to assure the complete construction and installation thereof;

(m) No Default. There is no Event of Default continuing on the part of Borrower
under this Agreement, the Note or the Deed to Secure Debt, and no event has
occurred and is continuing which with notice, or the passage of time, or either,
would constitute an Event of Default under any provision thereof; and

(n) Advertising. Administrative Agent shall have the right to install and
maintain on the Premises one or more signs identifying Administrative Agent as
the institution financing the Premises, and to release publicity concerning such
financing, in each case where permitted by law, reasonably approved by the
Borrower at Administrative Agent’s expense. Such signs will be provided by
Administrative Agent. In connection with any leasing of the Premises, or any
portion thereof, which has been approved by Administrative Agent, Borrower will
not use any promotional advertising, or other material containing Administrative
Agent’s name without first obtaining Administrative Agent’s prior written
approval thereof, which approval shall not be unreasonably withheld.

13. ADDITIONAL COVENANTS OF BORROWER. Borrower covenants and agrees with
Administrative Agent as follows:

(a) Taxes. Borrower certifies that it has filed or caused to be filed all
federal, state and other tax returns which, to the best of its knowledge, are
required to be filed, or has

 

32



--------------------------------------------------------------------------------

filed appropriate extensions, and has paid or caused to be paid all taxes as
shown on said returns or in any manner due to be paid (including, but not
limited to, ad valorem and personal property taxes) or on any assessment
received by it and not being contested in good faith, to the extent that such
taxes have become due. Borrower further certifies that it has paid all other
taxes, levies and charges of any nature, including any governmental charges,
when due, unless being contested in good faith in accordance with the Deed to
Secure Debt.

(b) Notice of Litigation. Borrower shall promptly give Administrative Agent
written notice of (a) a judgment entered against Borrower in excess of
$100,000.00 or any Guarantor in excess of $25,000,000.00 or (b) the commencement
of any action, suit, claim, counterclaim or proceeding against or investigation
of Borrower or any Guarantor: (i) with respect to the Borrower, involving more
than $50,000.00 for any single suit or dispute or $100,000.00 in the aggregate
for all suits and disputes involving Borrower, or (ii) which would materially
adversely affect the business of Borrower or any Guarantor, as applicable, or
(iii) which questions the validity of this Agreement, the Note or the Deed to
Secure Debt, or any other actions or agreements taken or to be made pursuant to
any of the foregoing.

(c) Notice of Modification. Borrower shall promptly give Administrative Agent
written notice of any changes or modifications in existing contracts pertaining
to the Premises or its Improvements to which Borrower is a party, if any single
change or modification results in an adjustment of Twenty Thousand and No/100
Dollars ($20,000.00) or more or the changes and modifications in the aggregate
result in an adjustment of Seventy-Five Thousand and No/100 Dollars ($75,000.00)
or more.

(d) Notice of Default. Borrower shall promptly give Administrative Agent written
notice of any act of default under any agreement with Administrative Agent or
under any other contract to which Borrower is a party and of any acceleration of
indebtedness caused thereby.

(e) Reports. Borrower shall promptly furnish Administrative Agent with copies of
all stockholder, governmental agency, and other special reports pertaining to or
affecting Borrower or the Premises which would materially adversely affect the
business of Borrower or any Guarantor or the operation of the Premises.

(f) Maintenance of Organizational Existence. Throughout the term of the Loan,
Borrower shall maintain its limited liability company status in good standing.

(g) Disposal of Assets. Borrower shall not sell or dispose of any of its
property or fixed assets encumbered by any of the Loan Documents without
Administrative Agent’s prior written consent, except for obsolete items so long
as they are replaced with new items of the same nature.

(h) Change in Ownership, Control or Management. Except as otherwise provided in
this subsection, no amendment or alteration shall be made to Article 6 of the
Limited Liability Company Agreement (regarding management of the Borrower)
without Administrative Agent’s prior written consent, not to be unreasonably
withheld, conditioned or delayed. Additionally, Borrower shall not, without the
prior written consent of Administrative Agent, permit the transfer of any direct
membership interest in Borrower.

 

33



--------------------------------------------------------------------------------

Borrower shall not, without prior written consent of Administrative Agent,
permit (a) the acquisition of ownership, directly or indirectly, beneficially or
of record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the SEC thereunder as in effect on the date
hereof), of equity interests representing more than fifty percent (50%) of the
voting stock of the Guarantor; or (b) occupation of a majority of the seats
(other than vacant seats) on the board of directors of Guarantor by persons who
were neither (i) nominated by the board of directors nor (ii) appointed by
directors so nominated; in each case, other than any transaction where: (x) the
Guarantor becomes a direct or indirect wholly-owned subsidiary of a holding
company and either (i) the direct or indirect holders of the voting stock of
such holding company immediately following that transaction are substantially
the same as the holders of the Guarantor’s voting stock immediately prior to
that transaction or (ii) the shares of the Guarantor’s voting stock outstanding
immediately prior to such transaction are converted into or exchanged for a
majority of the voting stock of such holding company immediately after giving
effect to such transaction; or (y) both (i) Stuart Miller, together with members
of his immediate family, directly or indirectly, becomes the beneficial owner of
more than 50%, but less than 66 2/3%, of the Guarantor’s outstanding voting
stock (measured by voting power rather than number of shares) and
(ii) immediately after such transaction or transactions, the Guarantor’s Class A
Common Stock is listed for trading on the New York Stock Exchange or The Nasdaq
Global Market. Provided that no Event of Default is continuing, transfers of
direct and/or indirect equity interests in GGT City Walk Holdings, LLC, a
Delaware limited liability company, the managing member of Borrower, shall be
permitted without the prior written consent of the Administrative Agent.
Notwithstanding the foregoing, at all times while the Loan is outstanding, LMI
City Walk Investor, LLC, a Delaware limited liability company, must be the
Operating Member (as the term is defined in the Limited Liability Company
Agreement), exercising said responsibilities, duties and authority of the
Managing Member described in subparagraphs (ii) through (xx) of Section 6.1(a)
of the Limited Liability Company Agreement.

Notwithstanding anything herein to the contrary, any breach of this subsection
shall be an immediate Event of Default hereunder.

(i) Construction Liens. Borrower (i) will allow no work or construction to be
commenced on the Land, or goods specially fabricated for incorporation therein,
which has not been fully paid for prior to the recording of the Deed to Secure
Debt and Notice of Commencement or which could constitute a lien on the
Premises, (ii) will cause a certified copy of the Notice of Commencement to be
posted as required by the construction lien law of the State of Georgia, as soon
as possible after recording of the Notice of Commencement, (iii) shall notify
Administrative Agent of any and all Notices to Borrower as Owner as that term is
defined in construction lien law of the State of Georgia, within five (5) days
of receipt thereof, and (iv) will comply in all material respects with all
provisions of the construction lien law of the State of Georgia, including, but
not limited to, payment and notice provisions contained therein. Borrower shall
save and hold Administrative Agent harmless from the claims of any construction
lien or equitable lien and pay promptly upon demand any loss or losses which
Administrative Agent may incur as a result of the filing of any such lien,
including the reasonable cost of defending same and the Administrative Agent’s
reasonable attorneys’ fees in connection therewith.

 

34



--------------------------------------------------------------------------------

In addition, Borrower agrees, at its sole cost and expense, to have any
construction lien or equitable lien which may be filed against the Premises or
undisbursed funds of this Loan released or bonded within thirty (30) days of the
date of filing same, time being of the essence. Administrative Agent shall be
under no obligation to make further disbursements while any such lien remains
outstanding against the Premises. If Borrower fails, after demand, to cause said
lien or liens to be released or bonded as aforesaid, Administrative Agent may
take such steps as it deems necessary and any funds expended shall be charged to
Borrower’s Loan account and shall bear interest as provided by the Loan
Documents.

Borrower hereby authorizes Administrative Agent to demand, on Borrower’s behalf,
a statement of account in accordance with the mechanics’ and materialmen’s lien
laws of the State of Georgia, of any potential lienor filing a notice to owner.
It is specifically understood and agreed, however, that Administrative Agent’s
right to request such statements of account will in no way impose any obligation
on Administrative Agent to use such authority, and the exercise of such
authority on one or more occasion shall not create or imply any obligation on
such party to exercise such authority on subsequent occasions.

(j) No Transfer of Premises. Borrower’s interest in the Premises or any part
thereof shall not be sold, leased (except for residential leases, upon the terms
and conditions provided herein), conveyed, mortgaged or encumbered in any way
without the prior written consent of Administrative Agent, which consent may be
withheld in Administrative Agent’s sole discretion, it being understood and
agreed that part of the consideration for the Loan is the personal obligation of
Borrower. All contracts, deeds, easements or other agreements affecting the
Premises shall be submitted to Administrative Agent for its written approval
prior to the execution thereof by Borrower, accompanied by an appropriate survey
showing the portion of the Premises affected, and any other information
requested.

(k) Compliance with Laws. Borrower will promptly comply in all material respects
with all federal, state and local laws, ordinances and regulations relating to
the construction, use, sale and leasing of the Premises, including, but not
limited to, (i) the Interstate Land Sales Full Disclosure Act, if appropriate,
and (ii) all applicable federal and state securities laws, and will obtain and
keep in good standing all necessary licenses, permits and approvals required or
desirable for construction and use of the Improvements.

(l) Brokerage Commissions. Borrower will not knowingly engage in any activity or
enter into any relationship which will give rise to any loan or brokerage
commission with regard to the Loan, and Borrower will indemnify Administrative
Agent from the claims of brokers arising by reason of the execution hereof or
the consummation of the transactions contemplated hereby.

(m) Title to Personalty. Borrower will deliver to Administrative Agent, on
demand, copies of any contracts, bills of sale, statements, receipted vouchers
or agreements under which Borrower claims title to any materials, fixtures or
articles incorporated in the Improvements or subject to the lien of the Deed to
Secure Debt.

 

35



--------------------------------------------------------------------------------

(n) Correction of Defects and Satisfaction of Conditions. Borrower will, upon
demand of Administrative Agent or Inspector, correct any structural defect in
the Improvements or any departure from the Final Plans not approved by
Administrative Agent, except that any changes in the Final Plans that do not
affect the aesthetics or diminish the value of the Premises and are in an
aggregate amount of less than Seventy-Five Thousand and No/100 Dollars
($75,000.00), and any such individual change in the Final Plans in an amount not
exceeding Twenty Thousand and No/100 Dollars ($20,000.00), shall not require
Administrative Agent’s prior written approval, or perform any Condition to
Administrative Agent’s Obligations hereunder not satisfied or no longer
satisfied. The Advance of any Loan proceeds shall not constitute a waiver of
Administrative Agent’s right to require compliance with this covenant with
respect to any such defects or departures from the Final Plans not theretofore
discovered by, or called to the attention of Administrative Agent and the
Inspector, or with respect to Borrower’s failure to satisfy or continue to
satisfy any condition under this Agreement, whether or not Administrative Agent
required performance thereof.

(o) Financial Statements: Within one hundred twenty (120) days after the end of
each calendar year, Borrower shall supply Administrative Agent with (i) its
financial statements for the prior year, and (ii) such supporting documentation
as Administrative Agent reasonably requests, including any supporting schedules
and statements, and Guarantor shall supply Administrative Agent with (i) its
audited financial statements for the prior year, and (ii) such supporting
documentation as Administrative Agent reasonably requests, including any
supporting schedules and statements. Borrower shall also provide to
Administrative Agent, once the first lease on the Premises begins, with
quarterly rent rolls, quarterly operating statements and quarterly leasing
status reports, which shall include occupancy and rental rates, in form and
content acceptable to Administrative Agent in Administrative Agent’s reasonable
discretion. Borrower shall supply Administrative Agent with a copy of its income
tax returns within fifteen (15) days of filing the same. The form and content of
the financial statements must be acceptable to Administrative Agent in its sole
discretion, must be certified by each of Borrower and Guarantor to fairly
present Borrower’s and/or Guarantor’s financial condition in accordance with
GAAP. Any financial information that is filed with the SEC or is generally
available on the Guarantor’s website is deemed to be furnished to Administrative
Agent, provided Administrative Agent may reasonably request any supportive
schedules or statements. Failure to provide any of the information required in
this paragraph shall be a default under the Loan Documents. Borrower further
covenants and agrees that Administrative Agent shall have the absolute right to
inspect Borrower’s books and records concerning the Premises on reasonable prior
notice and during reasonable business hours. Borrower shall notify
Administrative Agent within five (5) Business Days of any event or condition
that could reasonably be expected to have a Material Adverse Effect in the
financial condition of Borrower, or in the construction progress of the
Improvements.

(p) Borrower to Maintain Bookkeeping System. Borrower shall, if required by
Administrative Agent, maintain a bookkeeping system for the construction project
in form and content sufficient for Administrative Agent and Inspector to conduct
reviews, inspections, certifications and reports required by this Agreement.
Administrative Agent shall have full (but confidential) access at any reasonable
time upon reasonable prior notice (for purposes hereof, the parties acknowledge
that electronic mail sent 24 hours prior to the requested time of access is
reasonable prior notice) to the books, records and contracts pertaining to the
Premises and Borrower to determine the accuracy, correctness and reasonableness
of the sums in each Advance.

 

36



--------------------------------------------------------------------------------

(q) Collection of Insurance Proceeds. Borrower will cooperate with
Administrative Agent in obtaining for Administrative Agent the benefits of any
insurance or other proceeds lawfully or equitably payable to it in connection
with the transaction contemplated hereby and the collection of any indebtedness
or obligation of Borrower to Administrative Agent incurred hereunder (including
the payment by Borrower of the expense of an independent appraisal on behalf of
Administrative Agent in case of a fire or other casualty affecting the
Premises).

(r) Indebtedness. With respect to the Premises encumbered by the Deed to Secure
Debt of even date herewith, Borrower will not incur, create, assume or permit to
exist any indebtedness or liability on account of advances or deposits, any
indebtedness or liability for borrowed money for the Premises, any indebtedness
constituting the deferred purchase price of any property or assets, or any
indebtedness owed under any conditional sale or title retention agreement, or
any other indebtedness or liability evidenced by notes, bonds, debentures or
similar obligations without the written approval of Administrative Agent,
except:

(i) indebtedness owed to Administrative Agent or any Lender; and

(ii) indebtedness incurred on open accounts for materials, equipment and
supplies purchased or leased in the ordinary course of business, payment for
which shall be made promptly when due.

(s) Guaranties. Borrower will not guarantee or otherwise in any way become or be
responsible for obligations of Lennar Corporation or any other person, whether
by agreement to purchase the indebtedness of any other person, or agreement for
the furnishing of funds to any other person through the purchase of goods,
supplies or services (or by way of stock purchase, capital contribution, advance
or loan) for the purpose of paying or discharging indebtedness of any other
person, or otherwise.

(t) Further Assurances and Preservation of Security. Borrower will do all acts
and execute all documents for the better and more effective carrying out of the
intent and purposes of this Agreement, as Administrative Agent shall reasonably
require from time to time, and will do such other acts necessary or desirable to
preserve and protect the collateral at any time securing or intending to secure
the Note, as Administrative Agent may require.

(u) Utilization of Loan Proceeds. Borrower shall utilize the proceeds of the
Loan solely for acquisition funds for the Premises, the Construction Costs and
other approved project costs, making withdrawals thereof at regular intervals,
and except as provided in Section 13(r) above, Borrower will not procure a loan
or loans from other sources (except from its members and their affiliates) for
the work contemplated under this Agreement, unless approved by Administrative
Agent in writing.

 

37



--------------------------------------------------------------------------------

(v) Assignment.

(i) The provisions of this Loan Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (a) to an Eligible Assignee in accordance with the
provisions of subsection (iii) of this Section, or (b) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(vi) of this Section (and any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Loan Agreement, expressed
or implied, shall be construed to confer upon any person (other than the parties
hereto, their respective successors and assigns permitted hereby) any legal or
equitable right, remedy or claim under or by reason of this Loan Agreement. Each
Lender may sell participations in this Loan in accordance with Section
(v) below.

(ii) Subject to the terms of this Agreement, Administrative Agent may assign
this Agreement and any other Agreements contemplated hereby, and all of its
rights hereunder and thereunder, and cause the Assignee or any subsequent
Assignee to make any Advances not made at the time of the assignment, and all
provisions of this Agreement shall continue to apply to the Loan, provided that
Administrative Agent will not assign more than a fifty percent (50%) Pro Rata
Share this Agreement during the first twenty four (24) months after the date
hereof without the reasonable consent of Borrower so long as no Event of Default
or event which, with the passage of time could result in an Event of Default,
has occurred. Notwithstanding anything herein to the contrary, Administrative
Agent also shall have the right to participate the Loan (without the need for
approval from Borrower) with any other lending institution at any time in its
sole discretion (regardless of whether such participation occurs during or after
the first twenty four (24) months after the date hereof, provided Regions
remains the Administrative Agent for the Loan. Administrative Agent agrees to
always maintain at least a fifty percent (50%) Pro Rata Share and agrees at no
point in time shall there ever be more than two (2) Lenders.

(iii) Any Lender may assign to one or more Eligible Assignees all of its rights
and obligations under this Loan Agreement (including all of its Commitment and
Pro Rata Share of the Loan at the time owing to it); provided that:

1) each assignment shall be made as an assignment of all the assigning Lender’s
rights and obligations under this Loan Agreement with respect to its Pro Rata
Share of the Loan and the Commitment assigned;

2) any assignment of a Commitment must be approved by the Administrative Agent
(which approval shall not be unreasonably withheld), unless the person that is
the proposed assignee is itself a Lender (whether or not the proposed assignee
would otherwise qualify as an Eligible Assignee); and

3) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500.00.

 

38



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (iii) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Loan
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
further obligations under this Loan Agreement (and, in the case of an Assignment
and Assumption covering all of the assigning Lender’s rights and obligations
under this Loan Agreement, such Lender shall cease to be a party hereto but
shall continue to be entitled to the benefits of this Loan Agreement with
respect to Borrower’s obligations surviving termination of this Loan Agreement).
Administrative Agent shall prepare and the Borrower shall execute and deliver a
Note (“Replacement Note”) to the assignee Lender evidencing the assignee
Lender’s Pro Rata Share of the Loan. The Replacement Note (or Notes) shall
provide that it is a replacement for the surrendered Note, shall be in an
aggregate principal amount equal to the principal amount of the surrendered Note
and shall otherwise be in substantially the same form as the surrendered Note.
The surrendered Note shall be marked cancelled upon the delivery of the
Replacement Note (or Notes) and promptly delivered to Borrower. Any assignment
or transfer by a Lender of rights or obligations under this Loan Agreement that
does not comply with this subsection shall be treated for purposes of this Loan
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (iv) of this Section.

(iv) Administrative Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of each Lender’s Pro Rata Share of the Loan owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and Borrower, Administrative Agent and Lenders
may treat each party whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Loan Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by Borrower and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.

(v) Any Lender may, without the consent of, but with prior notice to the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Loan Agreement (including all or a portion of its Commitment and/or
its Pro Rata Share of the Loan owing to it); provided that (a) such Lender’s
obligations under this Loan Agreement shall remain unchanged, (b) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (c) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Loan Agreement,
and (d) except to the extent consented to by Administrative Agent in its sole
discretion with respect to each participation, any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Loan Agreement and to approve
any amendment, modification or waiver of any provision of this Loan Agreement. A
Participant shall not be entitled to

 

39



--------------------------------------------------------------------------------

receive any greater payment under the Note or with respect to the Indebtedness
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant.

(vi) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Loan Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(vii) If the consent of Borrower to an assignment or to an assignee is required
hereunder, Borrower shall be deemed to have given its consent five Business Days
after the date notice thereof has been delivered to Borrower by the assigning
Lender (through the Administrative Agent) unless such consent is expressly
refused by the Borrower prior to such fifth Business Day.

(viii) With regard to any assignment, participation or syndication of the Loan
contemplated herein, Administrative Agent acknowledges and agrees that Borrower
shall not be subject to any additional costs or obligations associated with such
assignment, participation or syndication by Administrative Agent.

(w) Liabilities. Borrower shall not incur any new or additional liabilities,
liens, encumbrances or deeds to secure debt with respect to the Premises
including, without limitation, the Land and the assets securing the Loan, except
Permitted Encumbrances, other than the Deed to Secure Debt, the General
Contract, any other contracts for development, and as otherwise disclosed
herein.

(x) Monthly Escrows. To further secure the payment of the taxes and assessments
hereinafter referred to and the premiums on the insurance hereinafter referred
to, the Borrower will, only upon the written request of Administrative Agent,
deposit with the Administrative Agent on the first day of each and every month a
sum which, in the reasonable estimation of the Administrative Agent, shall be
equal to one-twelfth of the annual taxes, assessments and insurance premiums;
provided, so long as no Event of Default hereunder or under any other Loan
Documents is then continuing, Administrative Agent agrees not to request any
escrow deposits (unless such Event of Default is a monetary default, in which
case Administrative Agent may continue to require the escrow deposits). The
deposits shall be held by the Administrative Agent free of interest, and free of
any liens or claims on the part of creditors of the Borrower and as part of the
security of the Administrative Agent, and shall be used by the Administrative
Agent to pay current taxes and assessments and insurance premiums on the
Premises as the same accrue and are payable. The deposits shall not be, nor be
deemed to be, trust funds but may be commingled with the general funds of the
Administrative Agent. If the deposits are insufficient to pay the taxes and
assessments and insurance premiums in full as the same become payable, the
Borrower will deposit with the Administrative Agent such additional sum or sums
as may be required in order for the Administrative Agent to pay such taxes and
assessments and insurance premiums in full. If an Event of Default hereunder or
under the Note is then continuing, the Administrative Agent may, at its option,
apply any money in the fund resulting from the deposits to the payment of the
indebtedness secured the Deed to Secure Debt in such manner as it may elect.

 

40



--------------------------------------------------------------------------------

(y) Indemnification. Borrower shall indemnify and hold Administrative Agent
harmless from and against any claims, including, without limitation, brokers’
claims, arising in connection with the Loan or the purchase or development of
the Land, except to the extent the same arise from or are solely as a result of
the gross negligence or willful misconduct of Administrative Agent or any Lender
or the directors, officers, shareholders, employees or agents thereof.

(z) Operating Accounts. Borrower shall maintain all operating accounts relating
to the Improvements being financed with the Loan proceeds and all other project
related accounts at Administrative Agent’s office throughout the term of the
Loan.

(aa) No Secondary Liens: Borrower shall not further encumber the Land in any way
including, but not limited to, encumbering the Premises with any secondary
liens, except for utility and drainage easements necessitated by virtue of the
Improvements.

(bb) Contracts: Without Administrative Agent’s prior written approval as to
parties, terms, and all other matters, Borrower shall not (a) enter into any
management, leasing, maintenance or other contract pertaining to the Premises
that is not unconditionally terminable by Borrower or any successor owner
without penalty or payment on not more than thirty (30) days notice to the other
party thereunder, or (b) modify, amend, or terminate any Material Contracts. All
such contracts shall provide that all rights and liens of the applicable
contractor, architect, engineer, supplier, surveyor or other party and any right
to remove removable Improvements are subordinate to Administrative Agent’s
rights and liens, shall require all subcontracts and purchase orders to contain
a provision subordinating the subcontractors’ and mechanics’ and materialmen’s
liens and any right to remove removable Improvements to Administrative Agent’s
rights and liens, and shall provide that no change order shall be effective
without the prior written consent of Administrative Agent, except for change
orders which implement Permitted Changes. Borrower shall not default (beyond any
applicable notice or cure periods, if any) under any Material Contract, Borrower
shall not permit any Material Contract to terminate by reason of any failure of
Borrower to perform thereunder, and Borrower shall promptly notify
Administrative Agent of any default thereunder. Borrower will deliver to
Administrative Agent, upon request of Administrative Agent, the names and
addresses of all persons or entities with whom each contractor has contracted
for a material contract for the construction of the Improvements or for the
furnishing of labor or materials therefor. Without Administrative Agent’s prior
written approval as to all matters, Borrower shall not modify, amend, or
terminate any Project Agreement. Borrower shall not default (beyond any
applicable notice or cure periods, if any) under any Project Agreement, Borrower
shall not permit any Project Agreement to terminate by reason of any failure of
Borrower to perform thereunder nor otherwise permit or suffer any event or
condition which would permit the termination of a Project Agreement or the
exercise of any right of any party to purchase or cause a conveyance of any
portion of the Land or the Project under or pursuant to a Project Agreement, and
Borrower shall promptly notify Administrative Agent of any such event, default,
or occurrence thereunder.

 

41



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Borrower shall provide to Administrative Agent:
(i) each contract to be executed by and between Borrower and General Contractor
for the Improvements; (ii) each Material Contract to be executed by and between
Borrower and each contractor or supplier to perform any work or supply any
labor, materials, or services for the design or construction of the
Improvements; (iii) each Material Contract to be executed by and between the
General Contractor and each contractor or supplier to perform any work or supply
any labor, materials or services for the design or construction of the
Improvements; and (iv) a list containing the names and addresses of all Material
Contracts with architects, engineers, and other suppliers of services and
materials for the Project, their respective contract amounts, and a copy of
their contracts. Additionally, Borrower will provide a list of all contracts
with architects, engineers, and other suppliers of services and materials for
the Project. Without limiting the generality of the foregoing, Borrower shall
enter into a gross maximum price contract, in form and substance satisfactory to
Administrative Agent, in its sole and absolute discretion, with respect to the
construction of the Improvements. Additionally, Borrower shall provide
Administrative Agent copies of any and all contracts within fifteen (15) days of
execution by the General Contractor or Borrower.

(cc) Assignment of Contracts and Plans. As additional security for the
obligations evidenced hereby, Borrower hereby transfers and assigns to
Administrative Agent for the ratable benefit of Administrative Agent all of
Borrower’s right, title and interest, but not its liability, in, under, and to
all construction, architectural and design contracts, the Project Agreements and
the Final Plans, and agrees that all of the same are covered by the security
agreement provisions of the Deed to Secure Debt. Borrower agrees to deliver to
Administrative Agent from time to time upon Administrative Agent’s request such
consents to the foregoing assignment from parties contracting with Borrower as
Administrative Agent may require. Neither this assignment nor any action by
Administrative Agent shall constitute an assumption by Administrative Agent of
any obligation under any contract or Project Agreement or with respect to the
Final Plans, Borrower hereby agrees to perform in all material respects all of
its obligations under any contract or Project Agreement, and Borrower shall
continue to be liable for all obligations of Borrower with respect thereto.
Administrative Agent shall have the right at any time (but shall have no
obligation) to take in its name or in the name of Borrower such action as
Administrative Agent may determine to be necessary to cure any default under any
contract or Project Agreement or with respect to the Plans or to protect the
rights of Borrower or Administrative Agent with respect thereto. During the
continuance of an Event of Default, Borrower irrevocably constitutes and
appoints Administrative Agent as Borrower’s attorney in fact, which power of
attorney is coupled with an interest and irrevocable, to enforce in Borrower’s
name or in Administrative Agent’s name all rights of Borrower under any contract
or Project Agreement or with respect to the Final Plans. Administrative Agent
shall incur no liability if any action so taken by it or on its behalf shall
prove to be inadequate or invalid except to the extent of Administrative Agent’s
gross negligence or willful misconduct. Borrower indemnifies and holds
Administrative Agent harmless against and from any loss, cost, liability or
expense (including, but not limited to, consultants’ fees and expenses and
reasonable attorneys’ fees and expenses) incurred in connection with Borrower’s
failure to perform such contracts or Project Agreements or any action taken by
Administrative Agent except to the extent of Administrative Agent’s gross
negligence or willful misconduct. Following and during the continuance of an
Event of Default, Administrative Agent may use the Final Plans for any purpose
relating to the Improvements. Borrower represents and warrants to Administrative

 

42



--------------------------------------------------------------------------------

Agent that the copy of any contract or Project Agreement furnished or to be
furnished to Administrative Agent is and shall be a true and complete copy
thereof, that the copies of the Final Plans delivered to Administrative Agent
are and shall be true and complete copies of the Final Plans, that there have
been no modifications thereof which are not fully set forth in the copies
delivered, and that Borrower’s interest therein is not subject to any claim,
setoff, or encumbrance.

(dd) Storage of Materials. Borrower shall cause all materials supplied for, or
intended to be utilized in the construction of the Improvements, but not yet
affixed to or incorporated into the Improvements or the Land, to be stored on
the Land with adequate safeguards to prevent loss, theft, damage or commingling
with materials for other projects, including adequate identification and
insurance (which shall be provided by the General Contractor). Administrative
Agent shall have a first lien on all such materials and shall have received and
approved all invoices covering such materials with a value in excess of
$10,000.00, whether stored on the Land or offsite as set forth below. Borrower
shall not purchase or order such materials for delivery more than forty-five
(45) days prior to the scheduled incorporation of such materials into the
Improvements. Notwithstanding the foregoing, Administrative Agent will make
disbursements for materials stored off-site, provided the following protective
measures are undertaken: (i) the materials are in a location acceptable to
Administrative Agent; (ii) appropriate insurance is in place naming
Administrative Agent as additional insured (which shall be provided by the
General Contractor); (iii) the materials are inspected by the Inspector;
(iv) the materials are separated and segregated and not subject to any landlord,
warehouseman or other statutory liens; and (v) adequate documentation exists for
the proper identification thereof.

(ee) Inspector. Administrative Agent may retain the services of an Inspector,
whose duties may include, among others, reviewing the Final Plans and any
proposed changes to the Final Plans, performing construction cost analyses,
observing work in place and reviewing draw requests. The duties of the Inspector
run solely to Administrative Agent for the benefit of Administrative Agent, and
the Inspector shall have no obligations or responsibilities whatsoever to
Borrower, Borrower’s architect, engineer, contractor or any of their agents or
employees. Unless prohibited by applicable law, all fees, costs, and expenses of
the Inspector shall be paid by Borrower. Borrower shall cooperate with the
Inspector and will furnish to the Inspector such information and other material
as the Inspector considers necessary or useful in performing its duties.

(ff) Inspection. Administrative Agent and its respective agents, including
Inspector, may enter upon the Premises to inspect the Premises, the Project and
any materials at any reasonable time, upon reasonable prior notice (but not less
frequently than once per month) and at Administrative Agent’s sole risk, unless
Administrative Agent deems such inspection is of an emergency nature, in which
event Borrower shall provide Administrative Agent with immediate access to the
Premises. Borrower will furnish to Administrative Agent and its agents,
including Inspector, for inspection and copying, all Final Plans, shop drawings,
specifications, books and records, and other documents and information that
Administrative Agent may reasonably request from time to time.

 

43



--------------------------------------------------------------------------------

(gg) Notice to Administrative Agent. Borrower shall, within ten (10) calendar
days after Borrower obtains knowledge of the occurrence of any of the following
events, notify Administrative Agent in writing thereof, specifying in each case
the action Borrower has taken or will take with respect thereto, in each case if
such event would have a Material Adverse Effect: (a) any violation of any law or
governmental requirement; (b) any litigation, arbitration or governmental
investigation or proceeding instituted or threatened in writing against Borrower
or any Guarantor or the Premises, and any material development therein; (c) any
actual or threatened condemnation of any portion of the Premises, any
negotiations with respect to any such taking, or any loss of or substantial
damage to the Premises; (d) any labor controversy pending or threatened in
writing against Borrower or any contractor, and any material development in any
such labor controversy; (e) any notice received by Borrower with respect to the
cancellation, alteration or non renewal of any insurance coverage maintained
with respect to the Premises; (f) any failure by Borrower or any contractor,
subcontractor or supplier to perform any material obligation under any Material
Contract, any event or condition which would permit termination of a Material
Contract or suspension of work thereunder, or any notice given by Borrower or
any contractor with respect to any of the foregoing; (g) any failure by Borrower
or any other party to perform any material obligation under any Project
Agreement, any event or condition which would permit termination of a Project
Agreement or right of any party to purchase or cause a conveyance of any portion
of the Land or the Project under or pursuant to a Project Agreement, or any
notice given by Borrower with respect to any of the foregoing; (h) any lien
filed against the Premises or any stop notice served on Borrower in connection
with construction of the Improvements; (i) any required permit, license,
certificate or approval with respect to the Premises lapses or ceases to be in
full force and effect; or (j) any notice of the entry of any judgment in excess
of $100,000.00 against Borrower and in excess of $25,000,000.00 against
Guarantor.

(hh) Borrower’s Deposit. If at any time Administrative Agent determines that the
sum of: (i) any unadvanced portion of the Loan to which Borrower is entitled,
plus (ii) the portions of the Construction Cost that are to be paid by Borrower
from other funds that, to Administrative Agent’s satisfaction, are available,
set aside and committed, is or will be insufficient to pay the actual unpaid
aggregate Construction Cost, Borrower shall, within seven (7) days after written
notice from Administrative Agent (and in any event prior to any further advance
of the Loan), deposit with Administrative Agent the amount of the deficiency
(“Borrower’s Deposit”) in an interest bearing account of Administrative Agent’s
selection with interest earned thereon to be payable to the Borrower; provided,
however, that Borrower shall not be required to make a Borrower’s Deposit for
any deficiency if within the seven (7) day period after written notice from
Administrative Agent Borrower provides to Administrative Agent evidence,
acceptable to Administrative Agent in its sole discretion, of the direct payment
by Borrower of such deficiency. Such Borrower’s Deposit is hereby pledged to
Administrative Agent as additional security for the Loan, and Borrower hereby
grants and conveys to Administrative Agent for the ratable benefit of
Administrative Agent a security interest in all funds so deposited with
Administrative Agent, as additional security for the Loan. During the
continuance of an Event of Default, Administrative Agent shall advance all of
the Borrower’s Deposit prior to the Loan proceeds. Administrative Agent may (but
shall have no obligation to) apply all or any part of Borrower’s Deposit against
the unpaid indebtedness in such order as Administrative Agent determines.

 

44



--------------------------------------------------------------------------------

(ii) Extensions and Pledge of Letter of Credit. Borrower shall cause Guarantor
to provide Administrative Agent with duly executed replacement Letters of Credit
in form and content and from an institution acceptable to Administrative Agent
in its sole discretion in order to insure that the Letter of Credit shall at all
times extend beyond the Maturity Date (as defined in the Note) of the Note, as
the same may be extended from time to time. Borrower acknowledges and agrees
that if an Event of Default has occurred and is continuing under any of the Loan
Documents, whether monetary or non-monetary, Administrative Agent may
(a) without notice or demand to Borrower, draw on the Letter of Credit to pay
for any outstanding indebtedness under the Loan and apply the proceeds thereof
first to fees and costs, next to interest, and then to principal sums due under
the Loan Documents, and (b) do or take all such further actions with respect to
the Letter of Credit as Administrative Agent in its sole discretion may deem
necessary to effectuate or assure compliance with the terms and enforcement of
the Loan Documents, if Borrower fails to do so within the time permitted thereby
in the applicable Loan Documents.

(jj) Recorded Documents. Borrower shall duly and punctually perform, observe and
comply in all material respects with all of the (i) covenants and restrictions
of record, (ii) easements which are in any way applicable to the Premises, the
improvements or any part thereof or to the construction of any improvements
thereon and the use or enjoyment thereof, (iii) the Permitted Encumbrances and
(iv) all agreements entered into or assumed by any Borrower in connection with
the Premises.

(kk) Financial Covenants of Guarantor. Borrower acknowledges and agrees that the
Guarantor shall maintain a minimum Liquidity (as defined in the Guaranty
Agreement) of $5,000,000.00 and $1,000,000,000.00 of Tangible Net Worth (as
defined in the Guaranty Agreement) throughout the term of the Loan, to be tested
quarterly as of February 28, May 31, August 31, and November 30 each year as
evidenced by quarterly and audited financial statements provided by Guarantor
(as provided in the Guaranty Agreement). For purposes of this paragraph,
Liquidity held by related entities and trusts shall be excluded from the
calculation of Liquidity. Borrower also acknowledges and agrees that Guarantor’s
interest guarantee shall extend until the later of: (i) the date which is 180
days beyond any maturity date (as such maturity date may be extended pursuant to
the terms of the Loan Documents) of the Loan term during which an Event of
Default occurs, or (ii) the date upon which Borrower and/or Guarantor ceases to
contest, dispute or otherwise delay the enforcement of Administrative Agent’s
rights and remedies pursuant to a default under any of the Loan Document.

14. DEFAULT. Upon the occurrence of any of the following events (the “Events of
Default” or “Defaults”) all obligations on the part of Administrative Agent and
Lenders to make any Advance shall, if Administrative Agent elects, terminate,
and Administrative Agent may at its option exercise any of its remedies set
forth herein, but Administrative Agent may make any Advances or parts of
Advances after the happening of any Events of Default without thereby waiving
the right to exercise such remedies without becoming liable to make any further
Advance:

(a) Bankruptcy. If there is filed by or against Borrower or Guarantor a petition
in bankruptcy or a petition for the appointment of a receiver or trustee of the
property of

 

45



--------------------------------------------------------------------------------

Borrower or any Guarantor, and any such petition not filed by Borrower or
Guarantor is not dismissed within sixty (60) days after the date of filing, or
if Borrower shall seek or consent to or acquiesce in the appointment of any
trustee, receiver or liquidator of Borrower or of all or any party of the
Premises or of any or all of the rents, revenues, issues, earnings, profits or
income thereof, or if Borrower or any Guarantor files a petition for, or answer
seeking or acquiescing in, any reorganization, arrangement, composition,
readjustment, liquidation or similar relief under any of the provisions of the
Bankruptcy Code or of any similar law, state, federal or foreign, or if Borrower
or any Guarantor makes a general assignment for the benefit of creditors or
makes any insolvency assignment or is adjudged insolvent by any court of
competent jurisdiction; or

(b) Improper Construction. Subject to Section 3(a), if the construction of the
Improvements is at any time discontinued or not carried on with diligence and
dispatch, in the reasonable judgment of Administrative Agent, or if the
Improvements, in the reasonable judgment of Administrative Agent, are not being
constructed or have not been completed in a good and workmanlike manner in
accordance with the Final Plans, this Agreement and all laws, rules, regulations
and requirements of all governmental authorities having or claiming
jurisdiction, now existing or hereafter enacted, adopted or promulgated, or if
the certificate(s) of occupancy or its equivalent for the leased space of the
Premises or other certificates of compliance with zoning ordinances and building
regulations have not been issued within thirty (30) days of the Completion Date
specified, provided that each of the foregoing is subject to Excusable Delay; or

(c) Breach of Covenants, Warranties and Representations. If any warranty or
representation made by Borrower in this Agreement or pursuant to the terms
hereof shall at any time be false or misleading in any material respect, or if
Borrower or Guarantor shall fail to keep, observe or perform in all material
respects any of the terms, covenants, representations or warranties contained in
this Agreement, the Note, the Deed to Secure Debt or any other document given in
connection with the Loan or development of the Premises, including any Guaranty
Agreement (provided, that with respect to non-monetary defaults, Administrative
Agent shall give written notice to Borrower, who shall have thirty (30) days to
cure, or if the default is of such a nature that it cannot be cured with thirty
(30) days, Borrower shall have ninety (90) days to cure, provided that Borrower
immediately commences its efforts to cure the default and prosecutes such
efforts diligently), or is unable or unwilling to meet its obligations
thereunder; or

(d) Material Adverse Change of Borrower. If any material adverse change shall
occur in the financial condition of Borrower at any time during the term of the
Loan from the financial condition revealed in statements already presented to
and accepted by Administrative Agent that would affect its ability to perform
under the Loan Documents, however, Administrative Agent shall not exercise any
such rights unreasonably; or

(e) Material Adverse Change, Insolvency, Default of Guarantor. If Guarantor
cannot perform its obligations under the loan documents as determined by
Administrative Agent in its reasonable discretion or if Guarantor shall (i) file
a voluntary petition in bankruptcy or seek similar relief, (ii) make a general
assignment for the benefit of creditors, (iii) be alleged to be insolvent or
unable to pay its debts in any legal proceeding, or (iv) fail duly to observe on
time

 

46



--------------------------------------------------------------------------------

any covenant, condition or agreement of this Agreement, the Guaranty Agreement
or any other Loan Document. Notwithstanding the foregoing, if any of the events
described in this Paragraph 14(e) occurs and within sixty (60) days of such
event, (i) a new guarantor acceptable to Administrative Agent in its sole and
absolute discretion is provided, or (ii) additional collateral in an amount
determined by Administrative Agent exercising its reasonable discretion
considering the construction and budget status of the project is provided, then
this shall not be an Event of Default; or

(f) Letter of Credit. If Borrower does not deliver to Administrative Agent a
duly authorized and executed replacement Letter of Credit, in form and content
and from an institution acceptable to Administrative Agent in its sole
discretion, at least fifteen (15) days prior to the expiration of the current
Letter of Credit.

15. REMEDIES OF ADMINISTRATIVE AGENT. Upon an Event of Default and during the
continuance thereof, which has not been cured within any applicable cure period,
Administrative Agent may with the consent of, and shall at the direction of the
Required Lenders, upon written notice to Borrower, exercise any and all rights
and remedies afforded by this Agreement, the other Loan Documents, Law, equity
or otherwise, including but not limited to:

(a) Cancel this Agreement;

(b) Commence an appropriate legal or equitable action to enforce performance of
this Agreement;

(c) Accelerate the payment of the Note and the Loan and any other sums secured
by the Deed to Secure Debt, apply all or any portion of the Equity Funds toward
payment of the Loan, and commence appropriate legal and equitable action to
foreclose the Deed to Secure Debt and collect all such amounts due
Administrative Agent;

(d) Exercise all rights under the Agreement with the Contractor, or employ
others to complete the construction, and thereafter lease or let the Premises;
and take such action as may be reasonable to preserve and protect the Premises
and any construction materials stored thereon; or

(e) Exercise any other rights or remedies Administrative Agent may have under
the Deed to Secure Debt or other Loan Documents referred to in this Agreement or
executed in connection with the Loan or which may be available under applicable
law.

(f) Exercise any rights and remedies under the Letter of Credit, including
drawing on the Letter of Credit held by Administrative Agent.

16. GENERAL TERMS. The following shall be applicable throughout the period of
this Agreement or thereafter as provided herein:

(a) Rights of Third Parties. All conditions of the Administrative Agent
hereunder are imposed solely and exclusively for the benefit of Administrative
Agent and its successors and assigns, and no other person shall have standing to
require satisfaction of such

 

47



--------------------------------------------------------------------------------

conditions or be entitled to assume that Administrative Agent will make advances
in the absence of strict compliance with any or all thereof, and no other person
shall, under any circumstances, be deemed to be a beneficiary of this Agreement
or the Loan Documents, any provisions of which may be freely waived in whole or
in part by the Administrative Agent at any time if, in its sole discretion, it
deems it desirable to do so. In particular, Administrative Agent makes no
representations and assumes no duties or obligations as to third parties
concerning the quality of the construction by Borrower of the Improvements or
the absence therefrom of defects.

(b) Borrower is not Administrative Agent’s Agent. Nothing in this Agreement, the
Note, the Deed to Secure Debt or any other Loan document shall be construed to
make the Borrower the Administrative Agent’s agent for any purpose whatsoever,
or the Borrower and Administrative Agent partners, or joint or co-venturers, and
the relationship of the parties shall, at all times, be that of debtor and
creditor.

(c) Administrative Agent Not Liable for Damage or Loss. All inspections and
other services rendered by or on behalf of Administrative Agent shall be
rendered solely for the protection and benefit of the Administrative Agent.
Neither Borrower nor other third persons shall be entitled to claim any loss or
damage against the Administrative Agent or against its agents or employees for
failure to properly discharge their duties.

(d) Administrative Agent Not Obligated to Insure Proper Disbursement of Funds to
Third Parties. Nothing contained in this Agreement, or any Loan Documents, shall
impose upon Administrative Agent any independent obligation to oversee the
proper use or application of any disbursements and advances of funds made
pursuant to the Loan.

(e) Indemnification from Third Party Claims. Borrower shall indemnify
Administrative Agent from any liability, claims or losses resulting from the
disbursement of the Loan proceeds or from the condition of the Premises, whether
related to the quality of construction or otherwise, and whether arising during
or after the term of the Loan, except to the extent the same arise from or are
as a result of the gross negligence or willful misconduct of Administrative
Agent or any Lender or the directors, officers, shareholders, employees or
agents thereof. This provision shall survive the repayment of the Loan and shall
continue in full force and effect so long as the possibility of such liability,
claims, or losses exists.

(f) Rights of Subcontractors, Laborers and Materialmen. In no event shall this
Agreement be construed to make Administrative Agent, Title Company or any agent
of Administrative Agent liable to any subcontractors, labormen, materialmen,
craftsmen, or others for labor, materials, or services delivered to the Premises
or goods specially fabricated for incorporation therein, or for debts or claims
accruing or arising to such persons or parties against Borrower. It is
distinctly understood and agreed that there is no relation of any type
whatsoever, contractual or otherwise, either express or implied, between
Administrative Agent and any materialman, subcontractor, craftsman, laborer or
any other person or entity supplying any labor, materials or services to the
Premises or specially fabricating goods to be incorporated therein. No such
persons or entities are intended to be third party beneficiaries of this
Agreement or any document or instrument related to the Loan or to have any claim
or claims in or to any undisbursed or retained Loan proceeds.

 

48



--------------------------------------------------------------------------------

(g) Evidence of Satisfaction of Conditions. Administrative Agent shall, at all
times, be free independently to establish to its good faith and satisfaction,
and in its absolute discretion, the existence or nonexistence of a fact or facts
which are disclosed in documents or other evidence required by the terms of this
Agreement.

(h) Headings. The headings of the sections, paragraphs and subdivisions of this
Agreement are for the convenience of reference only, and shall not limit or
otherwise affect any of the terms hereof.

(i) Invalid Provisions to Affect No Others. If performance of any provision
hereof or any transaction related hereto is limited by law, then the obligation
to be performed shall be reduced accordingly; and if any clause or provision
herein contained operates or would prospectively operate to invalidate this
Agreement in part, then the invalid part of said clause or provision only shall
be held for naught, as though not contained herein, and the remainder of this
Agreement shall remain operative and in full force and effect.

(j) Application of Interest to Reduce Principal Sums Due. In the event that any
charge, interest or late charge is above the maximum rate provided by law, then
any excess amount over the lawful rate shall be applied by Administrative Agent
to reduce the principal sum of the Loan or any other amounts due Administrative
Agent hereunder.

(k) Governing Law. The laws of the State of Florida shall govern the
interpretation and enforcement of this Agreement.

(l) Number and Gender. Whenever the singular or plural number, masculine or
feminine or neuter gender is used herein, it shall equally include the others
and shall apply jointly and severally.

(m) Prior Agreement. To the extent necessary, this Agreement shall be deemed to
be an amendment to any prior loan agreement between Borrower and Administrative
Agent, and in the event of a conflict between the terms of this Agreement and of
any such prior agreement, the terms of this Agreement shall govern.

(n) Waiver. If Administrative Agent shall waive any provisions of the Loan
Documents, or shall fail to enforce any of the conditions or provisions of this
Agreement, such waiver shall not be deemed to be a continuing waiver and shall
never be construed as such; and Administrative Agent shall thereafter have the
right to insist upon the enforcement of such conditions or provisions.
Furthermore, no provision of this Agreement shall be amended, waived, modified,
discharged or terminated, except by instrument in writing signed by the parties
hereto.

(o) Notices. All notices from the Borrower to Administrative Agent and
Administrative Agent to Borrower required or permitted by any provision of this
Agreement shall be in writing and sent by registered or certified mail and
addressed as follows:

 

                    TO BORROWER:   

GGT LMI CITY WALK GA, LLC

700 NW 107TH Avenue, Suite 400

Miami, FL 33172

   ATTN:  

 

  

 

49



--------------------------------------------------------------------------------

With a copy to:   

LMI City Walk Investor, LLC

700 NW 107TH Avenue, Suite 400

Miami, FL 33172

   ATTN:  

 

   And a copy to:   

Lennar Multifamily Communities, LLC

201 South Tryon, Suite 1050

Charlotte, NC 28202

Attention: Christopher Cassidy

And a copy to:   

GGT City Walk Holdings, LLC

450 South Orange Avenue

Orlando, Florida 32801

Attention: Holly J. Greer, Esq.

And a copy to:   

Holt Ney Zatcoff & Wasserman, LLP

100 Galleria Parkway, Suite 1800

Atlanta, Georgia 30339

Attention: Greg A. Randall, Esq.

TO LENDER:   

Regions Bank

100 North Tampa Street

Suite 3400

Tampa, Florida 33602

Attention: Jeffery Cash

And a copy to:   

Foley & Lardner LLP

100 North Tampa Street

Suite 2700

Tampa, Florida 33602

Attention: Thomas M. Little, Esquire

Such addresses may be changed by such notice to the other party. Notice given as
hereinabove provided shall be deemed given on the date of its deposit with a
national overnight courier service for next day delivery or in the United States
Mail and, unless sooner received, shall be deemed received by the party to whom
it is addressed on the third calendar day following the date on which said
notice is deposited in the mail, or if a national overnight courier system is
used, on the day after said notice is deposited with such courier for overnight
delivery.

(p) Successors and Assigns. Subject to the provisions of Section 13 (v), this
Agreement shall inure to the benefit of and be binding on the parties hereto and
their heirs, legal representatives, successors and assigns; but nothing herein
shall authorize the assignment hereof by the Borrower.

 

50



--------------------------------------------------------------------------------

(q) WAIVER OF JURY TRIAL. BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO BE
EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION
IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT ENTERING INTO THIS
AGREEMENT.

(r) Confidentiality. Administrative Agent agrees to keep confidential all
information provided to it by Borrower or Guarantor pursuant to or in connection
with this Agreement; provided that nothing herein shall prevent the
Administrative Agent from disclosing any such information (a) to its affiliates,
(b) subject to an agreement to comply with the provisions of this section, to
any actual or prospective transferee (including any proposed participants or
syndicates), (c) to its employees, directors, agents, attorneys, accountants and
other professional advisors or those of any of its affiliates, (d) upon the
request or demand of any governmental authority or pursuant to any audit, (e) in
response to any order of any court or other governmental authority or as may
otherwise be required pursuant to any requirement of law, (f) if required to do
so in connection with any litigation or similar proceeding, (g) that has been
publicly disclosed, (h) to the National Association of Insurance Commissioners
or any similar organization or any nationally recognized rating agency that
requires access to information about Administrative Agent’s investment portfolio
in connection with ratings issued with respect to Administrative Agent, (i) in
connection with the exercise of any remedy hereunder or (j) if agreed by
Borrower in its sole discretion, to any other person.

(s) Attorneys’ Fees. Whenever in this Agreement or in any of the other Loan
Documents Borrower or Guarantor is obligated to pay the legal fees and expenses
of Administrative Agent’s counsel, such obligation shall mean and refer to the
actual attorney’s fees charged by Administrative Agent’s counsel based upon the
attorney’s normal hourly rate and the number of hours worked, and not the
attorney’s fees statutorily defined in O.C.G.A. § 13-1-11.

(t) Amendments. Neither this Loan Agreement nor any provision hereof may be
changed, waived, discharged, modified or terminated orally, but only by an
instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge, modification or termination is sought.
Notwithstanding the foregoing, Administrative Agent and Lenders shall be
entitled to amend (whether pursuant to a separate intercreditor agreement or
otherwise) any of the terms, conditions or agreements set forth in Exhibit E or
as to any other matter in the Loan Documents respecting payments between or
among Administrative Agent and Lenders or the required number of the Lenders to
approve or disapprove any matter or to take or refrain from taking any action,
without the consent of Borrower or any other Person or the execution by Borrower
or any other Person of any such amendment or intercreditor agreement. Subject to
the foregoing, Administrative Agent may amend or waive any provision of this
Agreement or any other Loan Document, or consent to any departure by any party
to the Loan Documents therefrom which amendment, waiver or consent is intended
to be within Administrative Agent’s discretion or determination, or otherwise in
Administrative Agent’s

 

51



--------------------------------------------------------------------------------

reasonable determination shall not have a Material Adverse Effect; provided
however, otherwise no such amendment, waiver or consent shall be effective
unless in writing, signed by Administrative Agent and Borrower, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided further however, no such amendment,
waiver or consent shall:

(i) increase the Loan, without the written consent of each Lender;

(ii) decrease the Loan, except as otherwise permitted herein, without the
written consent of each Lender;

(iii) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to this Agreement), without the written consent
of such Lender (it being understood that a waiver of a Default shall not
constitute an extension or increase in any Lender’s Commitment);

(iv) decrease the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to this Agreement), except as otherwise permitted herein,
without the written consent of such Lender (it being understood that a waiver of
a Default shall not constitute an extension or increase in any Lender’s
Commitment);

(v) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document, without the written consent
of each Lender directly affected thereby;

(vi) reduce the principal of, or the rate of interest specified herein on, any
portion of the Loan, or any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent of each Lender directly
affected thereby; provided, however, that the Administrative Agent may waive any
obligation of the Borrower to pay interest at the Past Due Rate and/or late
charges for periods of up to thirty days, and only the consent of the Required
Lenders shall be necessary to waive any obligation of the Borrower to pay
interest at the Past Due Rate or late charges thereafter, or to amend the
definition of “Past Due Rate” or “late charges”;

(vii) change the percentage of the combined Commitments or of the aggregate
unpaid principal amount of the Loan which is required for the Lenders or any of
them to take any action hereunder, without the written consent of each Lender;

(viii) change the definition of “Pro Rata Share” or “Required Lender” or any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

(ix) amend this Section, or Exhibit “E-12(c)”, without the written consent of
each Lender;

 

52



--------------------------------------------------------------------------------

(x) amend or release the liability of Borrower or any existing Guarantor with
respect to the Indebtedness, without the written consent of each Lender;

(xi) permit the sale, transfer, pledge, mortgage or assignment of any Loan
collateral or any direct or indirect interest in Borrower, except as expressly
permitted under the Loan Documents, without the written consent of each Lender;
or

(xii) transfer or release any lien on, or after foreclosure or other acquisition
of title by Administrative Agent on behalf of the Lenders transfer or sell, any
Loan collateral except as permitted in Exhibit “E-10”, without the written
consent of each Lender; and, provided further, that no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased without the
consent of such Lender.

This Agreement shall continue in full force and effect until the Indebtedness is
paid in full and all of Administrative Agent’s and Lenders’ obligations under
this Agreement are terminated; and all representations and warranties and all
provisions herein for indemnity of the Indemnitees, Administrative Agent and
Lenders (and any other provisions herein specified to survive) shall survive
payment in full, satisfaction or discharge of the Indebtedness, the resignation
or removal of Administrative Agent or replacement of any Lender, and any release
or termination of this Agreement or of any other Loan Documents.

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Administrative Agent have caused this Agreement
to be executed on November 15, 2013.

 

BORROWER: GGT LMI CITY WALK GA, LLC, a Delaware limited liability company By:  
LMI City Walk Investor, LLC, a Delaware limited liability company, its Operating
Member   By:   Lennar Multifamily Communities, LLC, a Delaware limited liability
company, its sole member   By:  

/S/ Christopher Cassidy

  [SEAL]     Christopher Cassidy       its Vice President  

[ADDITIONAL SIGNATURE PAGES FOLLOW]

 

54



--------------------------------------------------------------------------------

“Administrative Agent”: REGIONS BANK, an Alabama banking corporation By:  

/S/ Karen Brand

Name:  

Karen Brand

Title:  

Vice President

[ADDITIONAL SIGNATURE PAGE FOLLOWS]

 

55



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

[Omitted as not necessary to an understanding of the Agreement]



--------------------------------------------------------------------------------

EXHIBIT “B”

Use of Proceeds

[Omitted as not necessary to an understanding of the Agreement]



--------------------------------------------------------------------------------

EXHIBIT “C”

Assignment and Assumption

[Omitted as not necessary to an understanding of the Agreement]



--------------------------------------------------------------------------------

EXHIBIT “D”

Schedule of Lenders

[Omitted as not necessary to an understanding of the Agreement]



--------------------------------------------------------------------------------

EXHIBIT “E”

Certain Provisions Relating to Administration of Syndicated Loan

[Omitted as not necessary to an understanding of the Agreement]



--------------------------------------------------------------------------------

EXHIBIT “F”

Payment and Performance Bonds for Material Contracts

[Omitted as not necessary to an understanding of the Agreement]



--------------------------------------------------------------------------------

EXHIBIT “G”

Administrative Agent’s Draw Request Forms

[Omitted as not necessary to an understanding of the Agreement]



--------------------------------------------------------------------------------

EXHIBIT “H”

Debt Service Coverage Ratio Calculation

[Omitted as not necessary to an understanding of the Agreement]